        Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 1 of 127




 1    PATRICK J. CAROME (pro hac vice pending)   MARK D. FLANAGAN
      patrick.carome@wilmerhale.com               CA Bar No. 130303
 2    ARI HOLTZBLATT (pro hac vice pending)      mark.flanagan@wilmerhale.com
      ari.holtzblatt@wilmerhale.com              WILMER CUTLER PICKERING
 3    WILMER CUTLER PICKERING                     HALE AND DORR LLP
        HALE AND DORR LLP                        2600 El Camino Real, Suite 400
 4    1875 Pennsylvania Avenue, NW               Palo Alto, California 94306
      Washington, D.C. 20006                     Telephone: (650) 858-6047
 5    Telephone: (202) 663-6000                  Facsimile: (650) 858-6100
      Facsimile: (202) 663-6363
 6                                               Attorneys for Plaintiff
      PETER G. NEIMAN (pro hac vice pending)     TWITTER, INC.
 7    peter.neiman@wilmerhale.com
      WILMER CUTLER PICKERING
 8     HALE AND DORR LLP
      250 Greenwich St., 45 Floor
 9    New York, New York 10007
      Telephone: (212) 295-6487
10    Facsimile: (202) 663-6363
11

12                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
13

14   TWITTER, INC.,                                            3:21-cv-01644
                                                    Case No. ____________________

15                          Plaintiff,              DECLARATION OF ANURADHA
                                                    SIVARAM IN SUPPORT OF
16          v.                                      PLAINTIFF TWITTER, INC.’S
                                                    MOTION FOR A TEMPORARY
17   KEN PAXTON,                                    RESTRAINING ORDER
     in his official capacity as Attorney
18   General of Texas

19                          Defendant.

20

21

22

23

24

25

26

27

28

                                            1                              SIVARAM DECLARATION
       Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 2 of 127




 1   I, Anuradha Sivaram, declare:

 2     1.     I am an attorney at the law firm Wilmer Cutler Pickering Hale and Dorr LLP, counsel

 3            for Plaintiff (“Plaintiff”) Twitter, Inc. in the above-captioned action. I am a member of

 4            good standing of the District of Columbia Bar. I submit this declaration in support of

 5            Plaintiff’s Motion for a Temporary Restraining Order.

 6     2.     Attached hereto as Exhibit A is a true and correct copy of Brief for Texas et al. as Amici

 7            Curiae (“Paxton Am. Br.”), Exxon Mobil Corp. v. Maura Tracey Healey, No. 4:16-cv-

 8            00469-K (N.D. Tex.), Dkt. No. 63-2.

 9     3.     Attached hereto as Exhibit B is a true and correct copy of Twitter’s “Healthy
10            Conversations” webpage, available at https://tinyurl.com/mcs28acx.
11     4.     Attached hereto as Exhibit C is a true and correct copy of Twitter’s “Transparency,

12            Rules Enforcement, Latest Data: Accounts Actioned” webpage, available at

13            https://tinyurl.com/2cjxr8mb.

14     5.     Attached hereto as Exhibit D is a true and correct copy of Twitter’s “The Twitter Rules”

15            webpage, available at https://tinyurl.com/wry9thc2.

16     6.     Attached hereto as Exhibit E is a true and correct copy of Twitter’s “Coronavirus:

17            Staying      safe     and       informed        on    Twitter”    webpage,   available   at

18            https://tinyurl.com/633y4dy4.

19     7.     Attached hereto as Exhibit F is a true and correct copy of the Texas Attorney General

20            Office’s “First Assistant AG Jeff Mateer to FTC: Big Tech Companies Must Comply

21            with      State     Deceptive     Trade        Practices   Law”   webpage,   available   at

22            https://tinyurl.com/b3tswysw.

23     8.     Attached hereto as Exhibit G is a true and correct copy of Ken Paxton’s letter to the

24            Federal Communications Commission Re: RM-11862 Section 230 of the

25            Communications Act of 1934, available at https://tinyurl.com/8fbkpv8.

26     9.     Attached hereto as Exhibit H is a true and correct copy of Twitter Safety’s (@Twitter

27            Safety) January 6, 2021 Tweet thread, available at https://tinyurl.com/a7byztnn.

28

                                                         2                            SIVARAM DECLARATION
       Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 3 of 127




 1     10.     Attached hereto as Exhibit I is a true and correct copy of Twitter’s “Permanent

 2             suspension       of       @realDonaldTrump”           webpage,        available       at

 3             https://tinyurl.com/33e2ud2w.

 4     11.     Attached hereto as Exhibit J is a true and correct copy of Jack Dorsey’s (@jack) January

 5             13, 2021 Tweet thread, available at https://tinyurl.com/2zdusb2e.

 6     12.     Attached hereto as Exhibit K is a true and correct copy of Twitter’s “Terms of Service”

 7             webpage, available at https://twitter.com/en/tos.

 8

 9   I declare under penalty of perjury that the foregoing is true and correct. Executed on this 8th day
10   of March 2021 in Washington, D.C.
11

12                                                       By: /s/ Anuradha Sivaram____
                                                             Anuradha Sivaram
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     3                             SIVARAM DECLARATION
       Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 4 of 127




 1                                     SIGNATURE ATTESTATION

 2             I am the ECF User whose identification and password are being used to file the foregoing.

 3   Pursuant to Civil Local Rule 5-1(i), I hereby attest that the other signatories have concurred in this

 4   filing.

 5   Dated: March 8, 2021                                 By: /s/ Mark D. Flanagan______
                                                              Mark D. Flanagan
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      4                              SIVARAM DECLARATION
Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 5 of 127




   EXHIBIT A
     Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 6 of 127
 Case 4:16-cv-00469-K Document 63-2 Filed 09/08/16 Page 1 of 13 PageID 2017


                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                         FORT WORTH DIVISION


EXXON MOBIL CORPORATION,             )
                                     )
                  Plaintiff,         )
                                     )
v.                                   )                   No. 4:16-cv-00469-K
                                     )
MAURA TRACY HEALEY,                  )
Attorney General of Massachusetts,   )
in her official capacity,            )
                                     )
                  Defendant.         )


 BRIEF OF TEXAS, LOUISIANA, SOUTH CAROLINA, ALABAMA, MICHIGAN, ARIZONA,
  WISCONSIN, NEBRASKA, OKLAHOMA, UTAH, AND NEVADA AS AMICI CURIAE IN
       SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
     Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 7 of 127
 Case 4:16-cv-00469-K Document 63-2 Filed 09/08/16 Page 2 of 13 PageID 2018




                                           T A BL E    OF    CONTENTS


INTEREST OF AMICI CURIAE AND BACKGROUND ......................................................... 1
ARGUMENT .................................................................................................................2
    I. Attorneys General should act impartially. ................................................... 2
        A. Attorneys General should not employ legal power to tip the
            scales in a policy debate. ....................................................................... 3
            1. Targeting critics. ............................................................................. 4
            2. Abusing subpoena power................................................................ 5
        B. Climate change is the subject of legitimate international
            debate. ....................................................................................................6
    II. Politicized investigations undermine public confidence. ............................. 9
CONCLUSION ...............................................................................................................9
     Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 8 of 127
 Case 4:16-cv-00469-K Document 63-2 Filed 09/08/16 Page 3 of 13 PageID 2019



                     INTEREST OF AMICI CURIAE AND BACKGROUND

        Exxon Mobil Corporation (Exxon) is challenging the validity of a Civil

Investigative Demand (CID), a state civil administrative subpoena, issued by the

Attorney General of Massachusetts (Massachusetts). Massachusetts dispatched the

CID to investigate supposed violations of consumer protection laws through Exxon’s

marketing and sale of fossil fuel-derived products and securities. Exxon is asking the

Court to issue an injunction prohibiting Massachusetts from enforcing the CID.

        Amici possess sovereign authority to investigate violations of law. As chief

legal officers, they have long used their power—including the issuance of CIDs—to

determine whether unlawful conduct occurred. However, this power does not include

the right to engage in unrestrained, investigative excursions to promulgate a social

ideology, or chill the expression of points of view, in international policy debates.

        The concerns of Amici and others regarding Massachusetts’s tactics are

expressed in a recent open letter. 1 In it, the actions of Massachusetts and others are
condemned, as “this effort by our colleagues to police the global warming debate

through the power of the subpoena is a grave mistake.” The signatories, representing

a wide range of viewpoints on climate change, “agree on at least one thing—this is

not a question for the courts. Using law enforcement authority to resolve a public

policy debate undermines the trust invested in our offices and threatens free speech.” 2

As most recognize, “vigorous debate exists in this country regarding the risks of

climate change and the appropriate response to those risks. Both sides are well-

funded and sophisticated public policy participants. Whatever our country’s response,




    1  Open Letter from Attorneys General (Luther Strange, Alabama; Bill Schuette, Michigan; Ken
Paxton, Texas; Craig Richards, Alaska; Doug Peterson, Nebraska; Sean Reyes, Utah; Mark Brnovich,
Arizona; Adam Laxalt, Nevada; Brad Schimel, Wisconsin; Leslie Rutledge, Arkansas; Scott Pruitt,
Oklahoma; Jeff Landry, Louisiana; Alan Wilson, South Carolina) dated June 15, 2016, available online
at http://www.ago.state.al.us/news/852.pdf.
     2 Id. at p.1.
     Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 9 of 127
 Case 4:16-cv-00469-K Document 63-2 Filed 09/08/16 Page 4 of 13 PageID 2020



it will affect people, communities, and businesses that all have a right to participate

in this debate.” Thus, attorneys general should “stop policing viewpoints.” 3

         Amici are concerned about the unconstitutional use of investigative powers.

They have an interest in preserving their roles as evenhanded enforcers of the law

and, thus, have direct and vital interests in the issues before the Court.

                                          ARGUMENT

         Attorneys General have a constitutional duty to act dispassionately in the

execution of their office. The Supreme Court has explained that attorneys

representing the public do not represent an ordinary party in litigation, but “a

sovereignty whose obligation to govern impartially is as compelling as its obligation

to govern at all; and whose interest , . . . is not that it should win a case but that

justice shall be done.” Berger v. United States, 295 U.S. 78, 88 (1935). This distinctive

role of the prosecutor is also expressed the Model Code of Professional Responsibility.

MODEL CODE OF PROF’L RESPONSIBILITY EC 7-13 (1982) (“The responsibility of a public
prosecutor differs from that of the usual advocate; his duty is to seek justice, not

merely to convict.”). Massachusetts crossed both legal and ethical lines with its CID.

I.       Attorneys General should act impartially.
         Massachusetts’s investigation is the product of a cultural movement

“committed to aggressively protecting and building upon the recent progress the

United States has made in combatting climate change.” 4 And the common interest

agreement of the powers aligned on this axis of ideology underscores the partiality of

their endeavor, as they seek to “limit climate change and ensur[e] the dissemination




     3 Id.
     4 Press Release, New York State Attorney General, A.G. Schneiderman, Former Vice President Al
Gore And A Coalition Of Attorneys General From Across The Country Announce Historic State-Based
Effort To Combat Climate Change (March 29, 2016) (available online at http://www.ag.ny.gov/press-
release/ag-schneiderman-former-vice-president-al-gore-and-coalition-attorneys-general-across).


                                                2
     Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 10 of 127
 Case 4:16-cv-00469-K Document 63-2 Filed 09/08/16 Page 5 of 13 PageID 2021



of accurate information about climate change.” ECF No. 57 at 3. 5 And Defendant

acknowledges that the issuance of the CID is part of an “aggressive approach.” 6

         While amici have authority to conduct investigations regarding consumer

protection, fraud, and deceptive trade practices, these investigations must be

supported by a “reasonable belief” that there has been, or is about to be, unlawful

false, misleading, or deceptive acts or practices in the conduct of any trade or

commerce. See, e.g., TEX. BUS. & COM. CODE §§ 17.46, 17.47, 17.60, 17.61. And while

the government’s power “to protect people against fraud” has “always been recognized

in this country and is firmly established,” Donaldson v. Read Magazine, Inc., 333 U.S.

178, 190 (1948), “[s]imply labeling an action one for ‘fraud,’ of course, will not carry

the day,” Illinois ex rel. Madigan v. Telemarketing Assocs., 538 U.S. 600, 617 (2003).

         A.    Attorneys General should not employ legal power to tip the
               scales in a policy debate.
         The authority attorneys general have to investigate fraud does not allow them

to encroach on the constitutional freedom of others to engage in an ongoing public

policy debate of international importance. Thus, government action that restricts or

chills speech because of the message embodied within that speech contravenes the

First Amendment. Indeed, “there is practically universal agreement that a major

purpose of [the First] Amendment was to protect the free discussion of governmental

affairs.” Mills v. Alabama, 384 U.S. 214, 218 (1966). The First Amendment generally

prevents government from proscribing speech, see, e.g., Cantwell v. Connecticut, 310

U.S. 296, 309–311 (1940), or even expressive conduct, see, e.g., Texas v. Johnson, 491


     5 This ideology was on full display at the March 29, 2016 press conference of the so-called “AG’s
United for Clean Power,” characterized as “the beginning of the end of our addiction to fossil fuel and
the degradation of our planet.” Attorney General Schneiderman, Press Conference, AGs United for
Clean Power (March 29, 2016) (confirming subpoena to ExxonMobil) (video available online at
http://www.ag.ny.gov/press-release/ag-schneiderman-former-vice-president-al-gore-and-coalition-at-
torneys-general-across). Former Vice President Al Gore alleged that commercial interests (such as the
Plaintiff) are “committing fraud in their communications . . . .” Id.
     6 Id.




                                                  3
     Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 11 of 127
 Case 4:16-cv-00469-K Document 63-2 Filed 09/08/16 Page 6 of 13 PageID 2022



U.S. 397, 406 (1989), for the mere disapproval of the ideas expressed. Here, the

chilling effect of Massachusetts’s CID should be of concern since the “loss of First

Amendment freedoms for even minimal periods of time constitutes irreparable injury

. . . .” Deerfield Med. Ctr. v. City of Deerfield Beach, 661 F.2d 328, 338 (5th Cir. Unit

B Nov. 1981) (citing Elrod v. Burns, 427 U.S. 347, 373 (1976)).

      The heart of viewpoint discrimination is the government preferring one

message to another. But “[t]he First Amendment forbids the government to regulate

speech in ways that favor some viewpoints or ideas at the expense of others.” Members

of the City Council of L.A. v. Taxpayers for Vincent, 466 U.S. 789, 804 (1984); see also

Rosenberger v. Rector and Visitors of Univ. of Va., 515 U.S. 819, 829 (1995); Cornelius

v. NAACP, 473 U.S. 788, 806 (1985). Viewpoint discrimination occurs when “the

specific motivating ideology or the opinion or perspective of the speaker is the

rationale for the restriction.” McGuire v. Reilly, 386 F.3d 45, 62 (1st Cir. 2004).

      While Massachusetts claims an interest in consumer protection as the basis

for its CID, the Supreme Court has been clear that proffering what may be on its face

“reasonable grounds” for the action does “not save a regulation that is in reality a

facade for viewpoint-based discrimination.” Cornelius, 473 U.S. at 811.
             1.     Targeting critics.
      The First Amendment is concerned with “the inherent risk that the

Government seeks not to advance a legitimate regulatory goal, but to suppress

unpopular ideas.” Hill v. Colorado, 530 U.S. 703, 719 (2000). Thus, it stands as a

bulwark against Government action designed to suppress ideas or information, or to

manipulate the public debate through coercion rather than persuasion. See Palmer

ex rel. Palmer v. Waxahachie Indep. Sch. Dist., 579 F.3d 502, 510 (5th Cir. 2009).

      Using CIDs to suppress policy debates is like imposing prior restraints on

speech. Governmentally imposed prior restraints on speech are tantamount to

censorship. See Near v. Minnesota, 283 U.S. 697, 713, (1931); cf. Fernandes v.


                                           4
     Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 12 of 127
 Case 4:16-cv-00469-K Document 63-2 Filed 09/08/16 Page 7 of 13 PageID 2023



Limmer, 663 F.2d 619, 632 (5th Cir. Unit A Dec. 1981). Massachusetts labeling its so-

called investigation (into an unsettled area of science and public policy) as related to

“fraud” certainly “raise[s] the specter that the Government may effectively drive

certain ideas or viewpoints from the marketplace.” Simon & Schuster, Inc. v.

Members of the N.Y. State Crime Victims Bd., 502 U.S. 105, 116 (1991).

      But if our society refuses to tolerate both the proponents and critics of ideas

vying for acceptance, then the marketplace of ideas becomes a mere oligarchy of

consumption. As Justice Holmes put it:
      But when men have realized that time has upset many fighting faiths,
      they may come to believe even more than they believe the very
      foundations of their own conduct that the ultimate good desired is better
      reached by free trade in ideas—that the best test of truth is the power
      of the thought to get itself accepted in the competition of the market,
      and that truth is the only ground upon which their wishes safely can be
      carried out.
Abrams v. United States, 250 U.S. 616, 630 (1919) (Holmes, J., dissenting).
             2.     Abusing subpoena power.
      The Fourth Amendment limits the scope of administrative subpoenas. See

Okla. Press Publ’g Co. v. Walling, 327 U.S. 186, 208–11 (1946). Where subpoenaed

materials may be protected by the First Amendment, the requirements of the Fourth

Amendment are applied with “scrupulous exactitude.” Stanford v. Texas, 379 U.S.

476, 485 (1965). As such, so-called “fishing expeditions,” like this one, are proscribed

and “[i]t is contrary to the first principles of justice to allow a search through all the

respondents’ records, relevant or irrelevant, in the hope that something will turn up.”

Fed. Trade Comm’n v. Am. Tobacco Co., 264 U.S. 298, 306 (1924).

      Massachusetts’s abuse of its subpoena power runs afoul of the First

Amendment. See, e.g., AFL-CIO v. FEC, 333 F.3d 168, 175 (D.C. Cir. 2003) (citing

Buckley v. Valeo, 424 U.S. 1, 64–68 (1976) (disclosure of campaign contributions);

NAACP v. Ala. ex rel. Patterson, 357 U.S. 449, 462–63 (1958) (disclosure of



                                            5
     Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 13 of 127
 Case 4:16-cv-00469-K Document 63-2 Filed 09/08/16 Page 8 of 13 PageID 2024



membership lists)). A First Amendment privilege against disclosures exists where

such “will result in (1) harassment, membership withdrawal, or discouragement of

new members, or (2) other consequences which objectively suggest an impact on, or

‘chilling’ of, the members’ associational rights.” Perry v. Schwarzenegger, 591 F.3d

1147, 1160 (9th Cir. 2009) (quotation omitted).

       For example, subpoenas seeking investigative notes as well as the names of

contacts have been held to be an invalid chilling of the free exercise of political speech

and association under the First Amendment. See Lacey v. Maricopa Cnty., 693 F.3d

896, 917 (9th Cir. 2012) (finding “invalid” under First Amendment “subpoenas

demanding that [a] paper . . . disclose its reporters’ notes and reveal information

about anyone who visited the New Times’s [sic] website” because subpoenas would

“chill speech”); see also Pebble Ltd. P’ship v. EPA, 310 F.R.D. 575, 582 (D. Alaska

2015) (subpoenas are invalid when they have “the tendency to chill the free exercise

of political speech and association which is protected by the First Amendment”).

      These protections afforded by the Constitution protect us and our freedom to

engage in open and candid discussions about significant issues. But the mere

existence of those very discussions is threatened by the chill of subpoenas, like

Massachusetts’s CID, hanging in the air. Thus, not only is Massachusetts attempting

to silence Exxon through the issuance and threat of compelling a response to the CID,

this very action harms everyone, stifling consumers and those seeking information in

order to evaluate various viewpoints in this public policy debate.

      B.     Climate change is the subject of legitimate international debate.
      Massachusetts presumes that the scientific debate regarding climate change

is somehow settled, along with the related and equally important public policy debate

on how to respond to what science has found. Yet, neither is true. The clearest and

most undeniable fact about climate change is that, like so many other areas of science

and public policy, the debate is unsettled, the research far from complete, and the


                                            6
     Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 14 of 127
 Case 4:16-cv-00469-K Document 63-2 Filed 09/08/16 Page 9 of 13 PageID 2025



path forward unclear. Amici agree that “[s]cientists continue to disagree about the

degree and extent of global warming and its connection to the actions of mankind,” 7

as do many others. Moreover, science does not teach the obvious public policy

response to its data and findings, it merely provides a starting point.

        Modern science helps us better understand our world. It constantly subjects to

scrutiny various hypotheses against objective data. See, e.g., Daubert v. Merrell Dow

Pharms., Inc., 509 U.S. 579, 593 (1993). However, because it is almost never possible

for all relevant data to be marshaled, scientific proclamations are always subject to

change because of new data, enhanced measurements, or other unforeseen factors.

Cf. Karl Popper, The Logic of Scientific Discovery 44, 47 (1959). Thus, “[s]cientific

controversies must be settled by the methods of science rather than by the methods

of litigation.” Underwager v. Salter, 22 F.3d 730, 736 (7th Cir. 1994)

        Accordingly, the intersection of science, law, and public policy should be

approached with caution and objectivity. Unfortunate results take root when

government invests itself in only one side of a scientific debate since “bad ideas can

persist in science for decades, and surrounded by myrmidons of furious defenders

they can turn into intolerant dogmas.” 8 Unfortunately,



    7  Scott Pruitt and Luther Strange, The Climate-Change Gang, National Review (May 17, 2016),
available online at http://www.national review.com/article/435470/climate-change-attorneys-general-
overstepping-their-authority.
     8 Matt Ridley, The Climate Wars and the Damage to Science, GWPF Essay 3 at p.3 (Global Warm-

ing Policy Foundation 2015), available online at http://www.thegwpf.com/content/uploads/2015/11/cli-
mate-wars.pdf. In addition to being former Science Editor of the Economist, “Matt Ridley is one of the
world’s foremost science writers. His books have sold over a million copies and been translated into 30
languages. His new book The Evolution of Everything was published in 2015. He is a member of the
[Global Warming Policy Foundation]’s Academic Advisory Council. As a landowner, he receives a way-
leave income from a coal-mining company.” In the words of Ridley,
        I am not a full sceptic of climate change, let alone a ‘denier’. I think carbon-dioxide induced
    warming during this century is likely, though I think it is unlikely to prove rapid and danger-
    ous. So I don’t agree with those who say the warming is all natural, or all driven by the sun,
    or only an artefact of bad measurement, but nor do I think anything excuses bad scientific
    practice in support of the carbon dioxide theory, and every time one of these scandals erupts
    and the scientific establishment asks us to ignore it, I wonder if the extreme sceptics are not


                                                  7
    Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 15 of 127
Case 4:16-cv-00469-K Document 63-2 Filed 09/08/16 Page 10 of 13 PageID 2026


       [t]his is precisely what has happened with the climate debate and it is
       at risk of damaging the whole reputation of science. The ‘bad idea’ in
       this case is not that climate changes, nor that human beings influence
       climate change; but that the impending change is sufficiently dangerous
       to require urgent policy responses. In the 1970s, when global
       temperatures were cooling, some scientists could not resist the lure of
       press attention by arguing that a new ice age was imminent. Others
       called this nonsense and the World Meteorological Organization rightly
       refused to endorse the alarm. That’s science working as it should. In the
       1980s, as temperatures began to rise again, some of the same scientists
       dusted off the greenhouse effect and began to argue that runaway
       warming was now likely. At first, the science establishment reacted
       skeptically and a diversity of views was aired. It’s hard to recall now just
       how much you were allowed to question the claims in those days. 9
       Even the premise that “97% of all climate scientists agree on climate change”

is argued by Ridley to be pseudo-science. The self-serving conclusion that “97% of all

climate scientists agree on climate change” is derived from a poll involving only

seventy-nine scientists 10—hardly a statistically-relevant sample. Moreover, of those

seventy-nine scientists, 97% believe that climate change is man-made—not that it

was dangerous. 11 “A more recent poll of 1854 members of the American

Meteorological Society found the true number is 52 per cent.” 12 Indeed,
       there has been a systematic and thorough campaign to rule out the
       middle ground as heretical: not just wrong, but mistaken, immoral and
       beyond the pale. That’s what the word ‘denier’, with its deliberate
       connotations of Holocaust denial, is intended to do. For reasons I do not
       fully understand, journalists have been shamefully happy to go along
       with this fundamentally religious project. Politicians love this polarizing
       because it means they can attack a straw man. 13




    on to something. I feel genuinely betrayed by the profession that I have spent so much of my
    career championing.
Id. at p.10.
     9 Id. at p.4.
     10 Id. at p.7.
     11 Id.
     12 Id.
     13 Id. at p.6.




                                                 8
    Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 16 of 127
Case 4:16-cv-00469-K Document 63-2 Filed 09/08/16 Page 11 of 13 PageID 2027



II.        Politicized investigations undermine public confidence.
           The transcript of the press conference of the “AG’s United for Clean Power”

demonstrates that Massachusetts commenced its investigation precisely for the

reasons the First Amendment forbids. 14 “It is one thing to use the legal system to

pursue public policy outcomes; but it is quite another to use prosecutorial weapons to

intimidate critics, silence free speech, or chill the robust exchange of ideas.” 15

           Allowing government law enforcement officials to violate constitutional rights

is to “violate the sacred trust of the people . . . .” United States v. Costa, 356 F. Supp.

606, 609 (D.D.C. 1973). It undermines “the right of the people to be secure in their

persons, houses, papers and effects, and would obliterate one of the most fundamental

distinctions between our form of government, where officers are under the law, and

the police-state where they are the law.” Johnson v. United States, 333 U.S. 10, 17

(1948) (emphasis added).

           Regrettably, history is embroiled with examples where the legitimate exercise

of law enforcement is soiled with political ends rather than legal ones. Massachusetts

seeks to repeats that unfortunate history. That the statements and workings of the

“AG’s United for Clean Power” are entirely one-sided, and target only certain

participants in the climate change debate, speaks loudly enough. 16
                                          C O N CL U S I O N
           Amici aver that the Court should grant Exxon’s motion for preliminary relief.


      14 See n.5, supra.
      15Press Release, Louisiana Department of Justice, Attorney General Jeff Landry Slams Al Gore’s
Coalition (Mar. 30, 2016) (available online at https://www.ag.state.la.us/Article/2207/5).
      16 “[T]his fraud investigation targets only ‘fossil fuel companies’ and only statements minimizing

climate change risks. If it is possible to minimize the risks of climate change, then the same goes for
exaggeration. If minimization is fraud, exaggeration is fraud.” See n.1, supra, at p.2. It is also worth
noting that “[e]leven of the 17 attorneys general who participated [in the “AG’s United for Clean
Power” press conference] are the same folks who took part in the 2010 sue-and-settle lawsuit that used
federal courts to try to force the adoption of the federal energy regulations that became the EPA’s
‘Power Plan.’” Michael Batasch, Kansas AG takes on Al Gore’s Alarmism – Won’t Join Anti-Exxon
“Publicity Stunt,” The Daily Caller (Apr. 4, 2016), available online at http://dai-
lycaller.com/2016/04/04/kansas-ag-takes-on-al-gores-alarmism-wont-join-ant-exxon-publicity-stunt.


                                                   9
    Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 17 of 127
Case 4:16-cv-00469-K Document 63-2 Filed 09/08/16 Page 12 of 13 PageID 2028



     Respectfully submitted this the 8th day of September, 2016,

JEFF LANDRY                          KEN PAXTON
Attorney General of Louisiana        Attorney General of Texas
ALAN WILSON                          JEFFREY C. MATEER
Attorney General of South Carolina   First Assistant Attorney General
LUTHER STRANGE                       BRANTLEY STARR
Attorney General of Alabama          Deputy First Assistant Attorney General
BILL SCHUETTE                        PRERAK SHAH
Attorney General of Michigan         Senior Counsel to the Attorney General
MARK BRNOVICH                        /s/ Andrew D. Leonie
Attorney General of Arizona          ANDREW D. LEONIE
                                     Associate Deputy Attorney General for the
BRAD SCHIMEL
                                     Office of Special Litigation
Attorney General of Wisconsin
                                     Andrew.Leonie@texasattorneygeneral.gov
DOUG PETERSON
                                     AUSTIN R. NIMOCKS
Attorney General of Nebraska
                                     Associate Deputy Attorney General for the
SCOTT PRUITT                         Office of Special Litigation
Attorney General of Oklahoma         Austin.Nimocks@texasattorneygeneral.gov
SEAN REYES                           MICHAEL TOTH
Attorney General of Utah             Senior Counsel for the Office of Special
ADAM LAXALT                          Litigation
Attorney General of Nevada           Office of Special Litigation
                                     Texas Attorney General’s Office
                                     P.O. Box 12548, Mail Code 009
                                     Austin, Texas 78711-2548
                                     Tel: 512-936-1414
                                     Fax: 512-936-0545

                                     ATTORNEYS FOR AMICI CURIAE




                                      10
    Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 18 of 127
Case 4:16-cv-00469-K Document 63-2 Filed 09/08/16 Page 13 of 13 PageID 2029



                             CERTIFICATE OF SERVICE

      I hereby certify that on the 8th day of September 2016, I electronically filed

the foregoing with the Clerk of the Court using the CM/ECF system, which I

understand to have caused service on all counsel of record.


                                                    /s/ Andrew D. Leonie III
                                                    Andrew D. Leonie III
                                                    SBOT No. 12216500




                                         11
Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 19 of 127




    EXHIBIT B
3/6/2021              Case 3:21-cv-01644-MMC Document      5-3
                                               About Twitter       Filed
                                                             | Healthy     03/08/21 Page 20 of 127
                                                                       conversations




               Skip to main content
                     About

                          Who we are
                                 Our company (https://about.twitter.com/en/who-we-are/our-company.html)
                                 Twitter for Good (https://about.twitter.com/en/who-we-are/twitter-for-
                                 good.html)
                                 Careers (https://careers.twitter.com/)
                                 Brand toolkit (https://about.twitter.com/en/who-we-are/brand-toolkit.html)


                          Our priorities
                              Healthy conversations (https://about.twitter.com/en/our-priorities/healthy-
                                 conversations.html)
                                 Security and privacy (https://about.twitter.com/en/our-priorities/security-
                                 and-privacy.html)
                                 Civic integrity (https://about.twitter.com/en/our-priorities/civic-
                                 integrity.html)



                          Resources
                             Help Center (https://help.twitter.com)
                             Privacy Center (https://privacy.twitter.com)
                             Advertisers (https://business.twitter.com/advertising)
                             Developers (https://developer.twitter.com/)
                             Company updates (https://blog.twitter.com/)
                             Lobbying disclosures (https://about.twitter.com/en/resources/lobbying-
                                 disclosures.html)


               Go to Twitter.com (https://twitter.com/)




               Healthy conversations
               We’re working to make Twitter a safe place for free expression.




https://about.twitter.com/en/our-priorities/healthy-conversations                                              1/4
3/6/2021              Case 3:21-cv-01644-MMC Document      5-3
                                               About Twitter       Filed
                                                             | Healthy     03/08/21 Page 21 of 127
                                                                       conversations


               You should be able to speak your mind
               and find credible information easily.
               Twitter is an open service that’s home to a world of diverse people, perspectives,
               ideas and information. We’re committed to protecting the health of the public
               conversation — and we take that commitment seriously.



               OUR AREAS OF FOCUS

               Safety
               We want people on Twitter to have safe, inclusive, and authentic conversations. With
               that goal in mind, we work hard to minimize toxic and illegal content, and give people
               tools to control their interactions.



               Account and service integrity
               We do our best to keep people with bad intent from creating or maintaining accounts,
               compromising the accounts of others, or artificially boosting harmful content. This
               helps us protect the safety, security, and credibility of Twitter accounts.



               Positive impact on society
               We foster free and global conversations, and are committed to healthy discourse.
               That means we try to minimize the distribution and reach of harmful or misleading
               information, especially when its intent is to disrupt a civic process or cause offline
               harm.



               HOW WE ENFORCE THE RULES
               We want you to join the conversation
               and feel safe.
               Our rules are intended to create a culture of trust and respect, so the way we
               approach enforcement is pretty simple.



https://about.twitter.com/en/our-priorities/healthy-conversations                                       2/4
3/6/2021              Case 3:21-cv-01644-MMC Document      5-3
                                               About Twitter       Filed
                                                             | Healthy     03/08/21 Page 22 of 127
                                                                       conversations

                        We work hard to make interactions with us understandable, efficient, and fair.

                        We’ll try to give you as much information as possible. If we make a mistake,
                        we’ll say so.

                        We give you the necessary tools to control your conversations, and we’re here
                        when you need us.


                        Play by the rules and you’re free to express yourself however you like.



               Healthy public conversation requires a
               group effort
               Our Trust and Safety Council is a group of independent expert organizations from
               around the world.

               View partner organizations (https://about.twitter.com/en/our-priorities/healthy-
               conversations/trust-and-safety-council.html)



               Find out more


                        See what we’re doing to build a healthier Twitter
                        (https://blog.twitter.com/en_us/topics/company/2019/health-update.html).
                        Take a look at our rules and policies (https://help.twitter.com/en/rules-and-
                        policies).
                        Check out the Transparency Center (https://transparency.twitter.com/) (and
                        how it works (https://blog.twitter.com/en_us/topics/company/2020/new-transparency-
                        center.html)).
                        Get the truth about common Twitter myths (https://help.twitter.com/en/using-
                        twitter/twitter-myths).
                        Find out how to report abusive behavior (https://help.twitter.com/en/safety-
                        and-security/report-abusive-behavior).




https://about.twitter.com/en/our-priorities/healthy-conversations                                            3/4
3/6/2021              Case 3:21-cv-01644-MMC Document      5-3
                                               About Twitter       Filed
                                                             | Healthy     03/08/21 Page 23 of 127
                                                                       conversations




               Latest updates
               Updates to our work on COVID-19 vaccine misinformation
               Read more
               (https://blog.twitter.com/en_us/topics/company/2021/updates-to-our-work-on-covid-
               19-vaccine-misinformation.html)
               #SaferInternetDay 2021: Together for a better Internet
               Read more
               (https://blog.twitter.com/en_us/topics/company/2021/saferinternetday2021togetherfor
               abetterinternet.html)
               Coronavirus: Staying safe and informed on Twitter
               Read more
               (https://blog.twitter.com/en_us/topics/company/2020/covid-19.html)


               © 2021 Twitter, Inc.
               Cookies (https://help.twitter.com/rules-and-policies/twitter-cookies)
               Privacy (https://twitter.com/privacy)
               Terms and conditions (https://twitter.com/tos)




https://about.twitter.com/en/our-priorities/healthy-conversations                                    4/4
Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 24 of 127




   EXHIBIT C
3/8/2021              Case 3:21-cv-01644-MMC Rules
                                              Document
                                                   Enforcement5-3     Filed
                                                               - Twitter      03/08/21
                                                                         Transparency Center Page 25 of 127




           Skip to main content
              Transparency

                 Reports




                About (https://transparency.twitter.com/en/about.html)
                Resources (https://transparency.twitter.com/en/resources.html)




           Rules EnforcementAccounts Actioned
                 Accounts Actioned
                 Accounts Reported


            Jan - Jun 2020
                  Report 17:Jan - Jun 2020
                  Report 16:Jul - Dec 2019
                  Report 15:Jan - Jun 2019
                  Report 14:Jul - Dec 2018


            Download Report
                Download PDF
               Download CSV (https://transparency.twitter.com/content/dam/transparency-twitter/download/2020-jan-jun/Twitter_Transparency-
                Rules_Enforcement_Jan-Jun-2020.csv)




           Accounts Actioned
           Published on January 11, 2021

https://transparency.twitter.com/en/reports/rules-enforcement.html#2020-jan-jun                                                              1/27
3/8/2021               Case 3:21-cv-01644-MMC Rules
                                               Document
                                                    Enforcement5-3     Filed
                                                                - Twitter      03/08/21
                                                                          Transparency Center Page 26 of 127

           01.
           Latest Data

           02.
           Overview

           03.
           Analysis



           01. Latest Data: Accounts Actioned
                  Bars
                  Table




               Search for a period
                     Report               Accounts actioned         Accounts suspended           Content removed




                      Total               7,142,916                 3,261,905                    7,931,587

              January - June 2020         1,940,082                 925,744                      1,927,063

             July - December 2019         2,316,314                 872,855                      2,863,181

              January - June 2019         1,578,795                 687,397                      1,914,471

             July - December 2018         1,307,725                 775,909                      1,226,872




           02.
           Overview

           Twitter's purpose is to serve the public conversation. We welcome people to share their unique point of view on Twitter, but there are
           some behaviors that discourage others from expressing themselves or place people at risk of harm. The Twitter Rules exist to help
           ensure that all people can participate in the public conversation freely and safely, and include specific policies that explain the types of
           content and behavior that are prohibited.




           This section covers the latest data about instances where we've taken enforcement actions under the Twitter Rules to either require the
           removal of specific Tweets or to suspend accounts. These metrics are referred to as: accounts actioned , content removed , and
            accounts suspended . More details about our range of enforcement options are available in our Help Center (https://help.twitter.com/en/rules-
           and-policies/enforcement-options).




           Twitter’s operations were affected due to the unprecedented COVID-19 (http://covid19.twitter.com/) pandemic. Starting in March, the
           majority of our global operations centers were temporarily closed due to lockdown orders and related health concerns, significantly
           reducing our human review capacity. We maintained dedicated resources focused on reviewing and taking enforcement action against
           content most likely to cause severe harm (for example, child sexual exploitation and terrorism) in addition to prioritizing reports where we
           were able to predict a high likelihood of a Rules violation. As a result of this prioritization, we saw significant slowdowns and backlogs in
           other areas, and have continued to evolve our approach.


https://transparency.twitter.com/en/reports/rules-enforcement.html#2020-jan-jun                                                                             2/27
3/8/2021              Case 3:21-cv-01644-MMC Rules
                                              Document
                                                   Enforcement5-3     Filed
                                                               - Twitter      03/08/21
                                                                         Transparency Center Page 27 of 127



           Some notable changes since our last report:

           "Accounts actioned" reflects the number of unique accounts that were suspended or had some content removed for violating
           the Twitter Rules.
           “Accounts suspended" reflects the number of unique accounts that were suspended for violating the Twitter Rules.
           “Content removed” reflects the number of unique pieces of content (such as Tweets or an account's profile image, banner, or
           bio) that Twitter required account owners to remove for violating the Twitter Rules.


           Accounts actioned



           -16%
           Decrease in accounts actioned compared to the
           last reporting period.

           Accounts suspended



           +6%
           Increase in accounts suspended compared to the
           last reporting period.

           Content removed



           -33%
           Decrease in content removed compared to the
           last reporting period.




https://transparency.twitter.com/en/reports/rules-enforcement.html#2020-jan-jun                                                          3/27
3/8/2021             Case 3:21-cv-01644-MMC Rules
                                             Document
                                                  Enforcement5-3     Filed
                                                              - Twitter      03/08/21
                                                                        Transparency Center Page 28 of 127




https://transparency.twitter.com/en/reports/rules-enforcement.html#2020-jan-jun                              4/27
3/8/2021              Case 3:21-cv-01644-MMC Rules
                                              Document
                                                   Enforcement5-3     Filed
                                                               - Twitter      03/08/21
                                                                         Transparency Center Page 29 of 127




           Accounts actioned



           -16%
           Decrease in accounts actioned compared to the last reporting period.

           Accounts suspended



           +6%
           Increase in accounts suspended compared to the last reporting period.

           Content removed



           -33%
           Decrease in content removed compared to the last reporting period.




https://transparency.twitter.com/en/reports/rules-enforcement.html#2020-jan-jun                               5/27
3/8/2021             Case 3:21-cv-01644-MMC Rules
                                             Document
                                                  Enforcement5-3     Filed
                                                              - Twitter      03/08/21
                                                                        Transparency Center Page 30 of 127




https://transparency.twitter.com/en/reports/rules-enforcement.html#2020-jan-jun                              6/27
3/8/2021               Case 3:21-cv-01644-MMC Rules
                                               Document
                                                    Enforcement5-3     Filed
                                                                - Twitter      03/08/21
                                                                          Transparency Center Page 31 of 127




           03. Analysis
                 Bars
                 Table




               Search for a category
           1-7 of 13


                 1
                 2




            View All




https://transparency.twitter.com/en/reports/rules-enforcement.html#2020-jan-jun                                7/27
3/8/2021               Case 3:21-cv-01644-MMC Rules
                                               Document
                                                    Enforcement5-3     Filed
                                                                - Twitter      03/08/21
                                                                          Transparency Center Page 32 of 127

                             Policy Category                         Accounts actioned         Accounts suspended           Content removed




                                    Total                            1,940,082                 925,744                      1,927,063

                            Abuse/harassment                         398,057                   72,139                       609,253

                         Child sexual exploitation                   444,781                   438,809                      10,343

                              Civic integrity                        2,351                     0                            2,710

                   COVID-19 misleading information                   4,658                     1,751                        4,647

                             Hateful conduct                         635,415                   127,954                      955,212

             Illegal or certain regulated goods or services          56,513                    54,070                       16,663

                              Impersonation                          131,136                   120,066                      12,484




           Big picture


           We have a global team that manages enforcement of the Twitter Rules with 24/7 coverage in every supported language on Twitter. Our
           goal is to apply the Twitter Rules objectively and consistently. Enforcement actions are taken on content that is determined to violate the
           Twitter Rules.



           We support the spirit of the Santa Clara Principles on Transparency and Accountability in Content Moderation (https://santaclaraprinciples.org),
           and are committed to sharing more detailed information about how we enforce the Twitter Rules in future reports.




           Safety

           The "Safety" section of the Twitter Rules covers violence, terrorism/violent extremism, child sexual exploitation, abuse/harassment,
           hateful conduct, promoting suicide or self-harm, sensitive media (including graphic violence and adult content), and illegal or certain
           regulated goods or services. More information about each policy can be found in the Twitter Rules (https://help.twitter.com/en/rules-and-
           policies/twitter-rules).




           Some notable changes since the last report:


           Violence




           There was a 48% decrease in the number of
           accounts actioned for violations of our violence
           policies during this reporting period.

           Terrorism/violent extremism




https://transparency.twitter.com/en/reports/rules-enforcement.html#2020-jan-jun                                                                               8/27
3/8/2021               Case 3:21-cv-01644-MMC Rules
                                               Document
                                                    Enforcement5-3     Filed
                                                                - Twitter      03/08/21
                                                                          Transparency Center Page 33 of 127
           There was a 5% increase in the number of
           accounts actioned for violations of our terrorism /
           violent extremism policy during this reporting
           period.

           Child sexual exploitation




           There was a 68% increase in the number of
           accounts actioned for violations of our child sexual
           exploitation policy during this reporting period.

           Abuse/harassment




           There was a 34% decrease in the number of
           accounts actioned for violations of our abuse policy
           during this reporting period.

           Hateful conduct




           There was a 35% decrease in the number of
           accounts actioned for violations of our hateful
           conduct policy during this reporting.

           Promoting suicide or self-harm




           There was a 49% decrease in the number of
           accounts actioned for violations of our suicide or
           self-harm policy during this reporting period.

           Sensitive media, including graphic violence and
           adult content




           There was a 15% increase in the number of
           accounts actioned for violations of our sensitive
           media policy during this reporting period.

           Illegal or certain regulated goods or services




           There was a 7% decrease in the number of
           accounts actioned for violations of our illegal or
           certain regulated goods or services policy during
           this reporting period.




https://transparency.twitter.com/en/reports/rules-enforcement.html#2020-jan-jun                                9/27
3/8/2021             Case 3:21-cv-01644-MMC Rules
                                             Document
                                                  Enforcement5-3     Filed
                                                              - Twitter      03/08/21
                                                                        Transparency Center Page 34 of 127




https://transparency.twitter.com/en/reports/rules-enforcement.html#2020-jan-jun                              10/27
3/8/2021               Case 3:21-cv-01644-MMC Rules
                                               Document
                                                    Enforcement5-3     Filed
                                                                - Twitter      03/08/21
                                                                          Transparency Center Page 35 of 127




           Other select takeaways:




           Terrorism/violent extremism

           The Twitter Rules prohibit the promotion of terrorism and violent extremism (https://help.twitter.com/en/rules-and-policies/violent-groups).
           Action was taken on 90,684 unique accounts under this policy during this reporting period. 94% of those accounts were proactively
           identified and actioned. Our current methods of surfacing potentially violating content for review include leveraging the shared industry
           hash database supported by the Global Internet Forum to Counter Terrorism (GIFCT).




           Child sexual exploitation

           We do not tolerate child sexual exploitation on Twitter. When we are made aware of child sexual exploitation media, including links to
           images of or content promoting child exploitation, the material will be removed from the site without further notice and reported to The
           National Center for Missing & Exploited Children ("NCMEC"). People can report content that appears to violate the Twitter Rules
           regarding Child Sexual Exploitation (https://help.twitter.com/en/rules-and-policies/sexual-exploitation-policy) via our web form
           (https://help.twitter.com/forms/cse) or through in-app reporting.

https://transparency.twitter.com/en/reports/rules-enforcement.html#2020-jan-jun                                                                           11/27
3/8/2021                 Case 3:21-cv-01644-MMC Rules
                                                 Document
                                                      Enforcement5-3     Filed
                                                                  - Twitter      03/08/21
                                                                            Transparency Center Page 36 of 127



           438,809 unique accounts were suspended during this reporting period for violating Twitter policies prohibiting child sexual exploitation.
           91% of those accounts were proactively identified by employing internal proprietary tools and industry hash sharing initiatives. These
           tools and initiatives support our efforts to surface potentially violative content for further review and, if appropriate, removal.




           Sensitive media, including graphic violence and adult content

           These policies saw the largest increase in the number of accounts actioned during this reporting period.




           Hateful conduct

           Hateful conduct expanded to include a new dehumanization policy on March 5, 2020
           (https://blog.twitter.com/en_us/topics/company/2019/hatefulconductupdate.html).




           Privacy

           The "Privacy" section of the Twitter Rules covers private information and non-consensual nudity. More information about each policy can
           be found in the Twitter Rules (https://help.twitter.com/en/rules-and-policies/twitter-rules).




           Some notable changes since the last report:


           Private information




           There was a 14% increase in the number of
           accounts actioned for violations of our private
           information policy during this reporting period.

           Non-consensual nudity




           There was a 48% decrease in the number of
           accounts actioned for violations of our non-
           consensual nudity policy during this reporting
           period.




https://transparency.twitter.com/en/reports/rules-enforcement.html#2020-jan-jun                                                                        12/27
3/8/2021             Case 3:21-cv-01644-MMC Rules
                                             Document
                                                  Enforcement5-3     Filed
                                                              - Twitter      03/08/21
                                                                        Transparency Center Page 37 of 127




https://transparency.twitter.com/en/reports/rules-enforcement.html#2020-jan-jun                              13/27
3/8/2021              Case 3:21-cv-01644-MMC Rules
                                              Document
                                                   Enforcement5-3     Filed
                                                               - Twitter      03/08/21
                                                                         Transparency Center Page 38 of 127




           Other select takeaways:




           Private information

           This reporting period saw the largest increase in the number of accounts actioned under this policy. Internal tooling improvements allowed
           us to increase enforcement of this policy.




           Authenticity

           The "Authenticity" section of the Twitter Rules covers platform manipulation and spam, civic integrity, impersonation, synthetic and
           manipulated media, and copyright and trademark. We have standalone report pages for platform manipulation and spam, copyright, and
           trademark, and cover civic integrity and impersonation enforcement actions in this section.[1] More information about each policy can be
           found in the Twitter Rules (https://help.twitter.com/en/rules-and-policies/twitter-rules).




https://transparency.twitter.com/en/reports/rules-enforcement.html#2020-jan-jun                                                                         14/27
3/8/2021                 Case 3:21-cv-01644-MMC Rules
                                                 Document
                                                      Enforcement5-3     Filed
                                                                  - Twitter      03/08/21
                                                                            Transparency Center Page 39 of 127
           Some notable changes since the last report:


           Civic integrity




           There was a 37% increase in the number of
           accounts actioned for violations of our civic integrity
           policy during this reporting period.

           Impersonation




           There was a 28% decrease in the number of
           accounts actioned for violations of our
           impersonation policy during this reporting period.

           COVID-19 misleading misinformation



           We suspended or required the removal of
           content from 4,658 accounts for violations of our
           COVID-19 misleading information policy during this
           reporting period. This number does not include
           accounts where we applied a label or warning
           message.

           (https://blog.twitter.com/en_us/topics/company/202
           0/An-update-on-our-continuity-strategy-during-COVID-19.html)




https://transparency.twitter.com/en/reports/rules-enforcement.html#2020-jan-jun                                  15/27
3/8/2021             Case 3:21-cv-01644-MMC Rules
                                             Document
                                                  Enforcement5-3     Filed
                                                              - Twitter      03/08/21
                                                                        Transparency Center Page 40 of 127




https://transparency.twitter.com/en/reports/rules-enforcement.html#2020-jan-jun                              16/27
3/8/2021              Case 3:21-cv-01644-MMC Rules
                                              Document
                                                   Enforcement5-3     Filed
                                                               - Twitter      03/08/21
                                                                         Transparency Center Page 41 of 127




           Other select takeaways:




           Civic Integrity

           This reporting period saw an increase in the number of accounts actioned under this policy. Enforcements increased in the lead up to the
           US elections in November 2020.




           Accounts Reported
           Published on December 18, 2020



           01.
           Latest Data


https://transparency.twitter.com/en/reports/rules-enforcement.html#2020-jan-jun                                                                       17/27
3/8/2021                 Case 3:21-cv-01644-MMC Rules
                                                 Document
                                                      Enforcement5-3     Filed
                                                                  - Twitter      03/08/21
                                                                            Transparency Center Page 42 of 127

           02.
           Overview

           03.
           Analysis


           01. Latest Data: Accounts Reported
                  Bars
                  Table




               Search for a category
           1-7 of 9


                  1
                  2




            View All
                         Policy Category              Accounts reported

                             Total                 12,441,868

                      Abuse/harassment             5,138,663

                 Child sexual exploitation         92,485

                       Hateful conduct             6,055,642

                        Impersonation              1,571,672

                 Non-consensual nudity             609,842

                      Private information          1,115,655

             Promoting suicide or self-harm        1,579,155




           02.
           Overview

           Insights into accounts reported for violations of the Twitter Rules.

           "Accounts reported" reflects the total number of unique accounts that users reported for potentially violating the Twitter Rules.


           Accounts reported



           +30%
           Increase in accounts reported compared to the
           last reporting period.




https://transparency.twitter.com/en/reports/rules-enforcement.html#2020-jan-jun                                                                18/27
3/8/2021             Case 3:21-cv-01644-MMC Rules
                                             Document
                                                  Enforcement5-3     Filed
                                                              - Twitter      03/08/21
                                                                        Transparency Center Page 43 of 127




https://transparency.twitter.com/en/reports/rules-enforcement.html#2020-jan-jun                              19/27
3/8/2021              Case 3:21-cv-01644-MMC Rules
                                              Document
                                                   Enforcement5-3     Filed
                                                               - Twitter      03/08/21
                                                                         Transparency Center Page 44 of 127




           Accounts reported



           +30%
           Increase in accounts reported compared to the last reporting period.




https://transparency.twitter.com/en/reports/rules-enforcement.html#2020-jan-jun                               20/27
3/8/2021             Case 3:21-cv-01644-MMC Rules
                                             Document
                                                  Enforcement5-3     Filed
                                                              - Twitter      03/08/21
                                                                        Transparency Center Page 45 of 127




https://transparency.twitter.com/en/reports/rules-enforcement.html#2020-jan-jun                              21/27
3/8/2021               Case 3:21-cv-01644-MMC Rules
                                               Document
                                                    Enforcement5-3     Filed
                                                                - Twitter      03/08/21
                                                                          Transparency Center Page 46 of 127




           03.
           Analysis

           Big picture


           Reported content is reviewed to determine whether it violates any aspects of the Twitter Rules, independent of its initial report category.
           For example, content reported under our private information policy may be found to violate – and be actioned under – our hateful conduct
           policies. We may also determine that reported content does not violate the Rules at all.



           The policy categories in this section do not map cleanly to the ones in the Accounts Actioned section above. This is because people
           typically report content for possible Twitter Rules violations through our Help Center (https://help.twitter.com/forms) or in-app reporting
           (https://help.twitter.com/en/safety-and-security/report-abusive-behavior).




           We support the spirit of the Santa Clara Principles on Transparency and Accountability in Content Moderation (https://santaclaraprinciples.org),
           and are committed to sharing more detailed information about how we enforce the Twitter Rules in future reports.


https://transparency.twitter.com/en/reports/rules-enforcement.html#2020-jan-jun                                                                               22/27
3/8/2021                 Case 3:21-cv-01644-MMC Rules
                                                 Document
                                                      Enforcement5-3     Filed
                                                                  - Twitter      03/08/21
                                                                            Transparency Center Page 47 of 127
           Footnotes



           Accounts Actioned


           To provide meaningful metrics, we de-duplicate accounts which were actioned multiple times for the same policy violation. This means
           that if we took action on a Tweet or account under multiple policies, the account would be counted separately under each policy.
           However, if we took action on a Tweet or account multiple times under the same policy (for example, we may have placed an account in
           read-only mode temporarily and then later also required media or profile edits on the basis of the same violation), the account would be
           counted once under the relevant policy.


           1. Our synthetic and manipulated media policy launched in February 2020 and, as such, there is no enforcement data to share for this
           reporting period. We plan to include this information in future reports.




           Accounts Reported


           To provide meaningful metrics, we de-duplicate accounts which were reported multiple times (whether multiple users reported an account
           for the same potential violation, or whether multiple users reported the same account for different potential violations). For the purposes of
           these metrics, we similarly de-duplicate reports of specific Tweets. This means that even if we received reports about multiple Tweets by
           a single account, we only counted these reports towards the "accounts reported" metric once.



           Other reports




           Information Requests




           Legal requests for
           account information
           (https://transparency.twitter.com/en/reports/informati
           on-requests.html)




https://transparency.twitter.com/en/reports/rules-enforcement.html#2020-jan-jun                                                                             23/27
3/8/2021                 Case 3:21-cv-01644-MMC Rules
                                                 Document
                                                      Enforcement5-3     Filed
                                                                  - Twitter      03/08/21
                                                                            Transparency Center Page 48 of 127




           Platform Manipulation




           Malicious automation
           and spam



           (https://transparency.twitter.com/en/reports/platform
           -manipulation.html)




           Information Operations




           Disclosures and
           elections integrity

https://transparency.twitter.com/en/reports/rules-enforcement.html#2020-jan-jun                                  24/27
3/8/2021                 Case 3:21-cv-01644-MMC Rules
                                                 Document
                                                      Enforcement5-3     Filed
                                                                  - Twitter      03/08/21
                                                                            Transparency Center Page 49 of 127




           (https://transparency.twitter.com/en/reports/informati
           on-operations.html)




https://transparency.twitter.com/en/reports/rules-enforcement.html#2020-jan-jun                                  25/27
3/8/2021               Case 3:21-cv-01644-MMC Rules
                                               Document
                                                    Enforcement5-3     Filed
                                                                - Twitter      03/08/21
                                                                          Transparency Center Page 50 of 127




           © 2021 Twitter, Inc.
           Cookies (https://help.twitter.com/rules-and-policies/twitter-cookies)
           Privacy (https://twitter.com/privacy)
           Terms and conditions (https://twitter.com/tos)
           English
               Transparency




                English
                Español
                Deutsch
                Français
                日本語
                Türkçe
                Português




https://transparency.twitter.com/en/reports/rules-enforcement.html#2020-jan-jun                                26/27
3/8/2021             Case 3:21-cv-01644-MMC Rules
                                             Document
                                                  Enforcement5-3     Filed
                                                              - Twitter      03/08/21
                                                                        Transparency Center Page 51 of 127




https://transparency.twitter.com/en/reports/rules-enforcement.html#2020-jan-jun                              27/27
Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 52 of 127




   EXHIBIT D
3/6/2021               Case 3:21-cv-01644-MMC DocumentThe
                                                        5-3     Filed
                                                          Twitter Rules 03/08/21 Page 53 of 127




               Help Center



      The Twitter Rules
      Twitter's purpose is to serve the public conversation. Violence, harassment and other
      similar types of behavior discourage people from expressing themselves, and ultimately
      diminish the value of global public conversation. Our rules are to ensure all people can
      participate in the public conversation freely and safely.


      Safety
      Violence: You may not threaten violence against an individual or a group of people. We also
      prohibit the glorification of violence. Learn more about our violent threat




                                                                                                        Feedback
      (https://help.twitter.comhttps://help.twitter.com/rules-and-policies/violent-threats-
      glorification) and glorification of violence
      (https://help.twitter.comhttps://help.twitter.com/rules-and-policies/glorification-of-violence)
      policies.

      Terrorism/violent extremism: You may not threaten or promote terrorism or violent
      extremism. Learn more (https://help.twitter.comhttps://help.twitter.com/rules-and-
      policies/violent-groups).

      Child sexual exploitation: We have zero tolerance for child sexual exploitation on Twitter.
      Learn more (https://help.twitter.comhttps://help.twitter.com/rules-and-policies/sexual-
      exploitation-policy).

      Abuse/harassment: You may not engage in the targeted harassment of someone, or incite
      other people to do so. This includes wishing or hoping that someone experiences physical
      harm. Learn more (https://help.twitter.comhttps://help.twitter.com/rules-and-
      policies/abusive-behavior).

      Hateful conduct: You may not promote violence against, threaten, or harass other people on
      the basis of race, ethnicity, national origin, caste, sexual orientation, gender, gender
      identity, religious affiliation, age, disability, or serious disease. Learn more
      (https://help.twitter.comhttps://help.twitter.com/rules-and-policies/hateful-conduct-policy).

      Suicide or self-harm: You may not promote or encourage suicide or self-harm. Learn more
      (https://help.twitter.comhttps://help.twitter.com/rules-and-policies/glorifying-self-harm).


https://help.twitter.com/en/rules-and-policies/twitter-rules                                                 1/3
3/6/2021               Case 3:21-cv-01644-MMC DocumentThe
                                                        5-3     Filed
                                                          Twitter Rules 03/08/21 Page 54 of 127

      Sensitive media, including graphic violence and adult content: You may not post media that
      is excessively gory or share violent or adult content within live video or in profile or header
      images. Media depicting sexual violence and/or assault is also not permitted. Learn more
      (https://help.twitter.comhttps://help.twitter.com/rules-and-policies/media-policy).

      Illegal or certain regulated goods or services: You may not use our service for any unlawful
      purpose or in furtherance of illegal activities. This includes selling, buying, or facilitating
      transactions in illegal goods or services, as well as certain types of regulated goods or
      services. Learn more (https://help.twitter.comhttps://help.twitter.com/rules-and-
      policies/regulated-goods-services).


      Privacy
      Private information: You may not publish or post other people's private information (such as
      home phone number and address) without their express authorization and permission. We
      also prohibit threatening to expose private information or incentivizing others to do so.
      Learn more (https://help.twitter.comhttps://help.twitter.com/rules-and-policies/personal-
      information).

      Non-consensual nudity: You may not post or share intimate photos or videos of someone




                                                                                                        Feedback
      that were produced or distributed without their consent. Learn more
      (https://help.twitter.comhttps://help.twitter.com/rules-and-policies/intimate-media).


      Authenticity
      Platform manipulation and spam: You may not use Twitter’s services in a manner intended
      to artificially amplify or suppress information or engage in behavior that manipulates or
      disrupts people’s experience on Twitter. Learn more
      (https://help.twitter.comhttps://help.twitter.com/rules-and-policies/platform-manipulation).

      Civic Integrity: You may not use Twitter’s services for the purpose of manipulating or
      interfering in elections or other civic processes. This includes posting or sharing content
      that may suppress participation or mislead people about when, where, or how to participate
      in a civic process. Learn more (https://help.twitter.comhttps://help.twitter.com/rules-and-
      policies/election-integrity-policy).

      Impersonation: You may not impersonate individuals, groups, or organizations in a manner
      that is intended to or does mislead, confuse, or deceive others. Learn more
      (https://help.twitter.comhttps://help.twitter.com/rules-and-policies/twitter-impersonation-
      policy).

      Synthetic and manipulated media: You may not deceptively share synthetic or manipulated
      media that are likely to cause harm. In addition, we may label Tweets containing synthetic
      and manipulated media to help people understand their authenticity and to provide
https://help.twitter.com/en/rules-and-policies/twitter-rules                                                 2/3
3/6/2021               Case 3:21-cv-01644-MMC DocumentThe
                                                        5-3     Filed
                                                          Twitter Rules 03/08/21 Page 55 of 127

      additional context. Learn more (https://help.twitter.comhttps://help.twitter.com/rules-and-
      policies/manipulated-media).

      Copyright and trademark: You may not violate others’ intellectual property rights, including
      copyright and trademark. Learn more about our trademark policy
      (https://help.twitter.comhttps://help.twitter.com/rules-and-policies/twitter-trademark-policy)
      and copyright policy (https://help.twitter.comhttps://help.twitter.com/rules-and-
      policies/copyright-policy).


      Enforcement and Appeals
      Learn more about our approach to enforcement
      (https://help.twitter.comhttps://help.twitter.com/rules-and-policies/enforcement-
      philosophy), including potential consequences for violating these rules or attempting to
      circumvent enforcement, as well as how to appeal.


      Third-party advertising in video content
      You may not submit, post, or display any video content on or through our services that




                                                                                                       Feedback
      includes third-party advertising, such as pre-roll video ads or sponsorship graphics, without
      our prior consent.


      Note: we may need to change these rules from time to time in order to support our goal of
      promoting a healthy public conversation. The most current version is always available
      at https://twitter.com/rules (https://help.twitter.comhttps://twitter.com/rules).




                                                               


      Was this article helpful?



         Submit




https://help.twitter.com/en/rules-and-policies/twitter-rules                                                3/3
Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 56 of 127




    EXHIBIT E
3/8/2021             Case 3:21-cv-01644-MMC Coronavirus:
                                             Document         5-3safe Filed
                                                         Staying              03/08/21
                                                                      and informed on Twitter Page 57 of 127




                             Blog


              Back

              highTint

              Coronavirus: Staying safe and
              informed on Twitter
              By Twitter Inc.
              Tuesday, 12 January 2021




              Link copied successfully

              As the global community faces the
              COVID-19 pandemic together, Twitter is
              helping people find reliable
              information, connect with others, and
              follow what’s happening in real time.
              Click through the menu below to find
              the latest updates on our critical work.
              Editorial note: This blog was first posted on Friday, 3 April 2020 and last updated
              Tuesday, 12 January 2021, to reflect updated proactive enforcement metrics.

              1. Helping people find reliable information




https://blog.twitter.com/en_us/topics/company/2020/covid-19.html                                               1/31
3/8/2021             Case 3:21-cv-01644-MMC Coronavirus:
                                             Document         5-3safe Filed
                                                         Staying              03/08/21
                                                                      and informed on Twitter Page 58 of 127

                       COVID-19 tab in Explore
                       COVID-19 account verification
                       Global expansion of the COVID-19 search prompt
                       A dedicated COVID-19 event page
                       Launch of a new dedicated #KnowTheFacts search prompt
                       Direct engagement with organizations working to contain the threat




              2. Protecting the public conversation

                       Clarifying how we assess misleading information
                       Updating our approach to misleading information
                       Broadening our guidance on unverified claims
                       Our ads policy for COVID-19
                       Broadening our definition of "harm"
                       An update on our content moderation work
                       Automated technology and what to expect if you file a report
                       Additional triage, quality assurance, and ongoing review of Twitter's rules
                       Our zero-tolerance approach to platform manipulation




              3. Partnering with organizations and public engagement


                       Resources for those battling substance abuse disorders, in recovery
                       #WorldHealthDay: Clapping for our healthcare heroes
                       #WorldHealthDay: Twitter Q&A with the World Health Organization
                       #AsktheGov and #AsktheMayor Q&As hosted on Twitter
                       Supporting the #BuildforCovid19 Hackathon
                       Protecting and supporting journalists
                       Working together with industry peers to keep people safe
                       Promoting proper handwashing with the #SafeHands emoji
                       Building partnerships to protect the public conversation
                       #AdsForGood support and additional protections
                       Furthering our partnerships
                       Donation matching




https://blog.twitter.com/en_us/topics/company/2020/covid-19.html                                               2/31
3/8/2021             Case 3:21-cv-01644-MMC Coronavirus:
                                             Document         5-3safe Filed
                                                         Staying              03/08/21
                                                                      and informed on Twitter Page 59 of 127

              4. Empowering Research of COVID-19 on Twitter

                       Enabling study of the public conversation in a time of crisis




              5. Ensuring site reliability


                       How we're keeping the service running and the Tweets flowing
                       How we're working differently, and what it means for you




              6. Keeping our employees and partners safe


                       #LoveWhereverYouWork
                       Mandatory work from home and supporting our employees
                       Suspending noncritical business travel and events




              7. Sharing Twitter’s metrics

                       Updated proactive enforcement metrics
                       An update to our proactive enforcement and metrics on elevated credible
                       information
                       An update on our proactive enforcement and spam detection
                       Our platform usage
                       Quantifying our efforts to reduce misleading and potentially harmful content




              1. Helping people find reliable information
              May 18, 2020
              COVID-19 tab in Explore



https://blog.twitter.com/en_us/topics/company/2020/covid-19.html                                               3/31
3/8/2021             Case 3:21-cv-01644-MMC Coronavirus:
                                             Document         5-3safe Filed
                                                         Staying              03/08/21
                                                                      and informed on Twitter Page 60 of 127

              We’ve added a new tab (https://twitter.com/explore/tabs/covid-19) in Explore so it’s
              easier to find the latest information on COVID-19. The tab will include curated pages
              highlighting the latest news such as public service announcements, Tweets from
              public health experts and journalists, as well as stories about how people are coping
              and helping each other.

              This is available in Argentina, Australia, Brazil, Canada, Colombia, Egypt, India,
              Ireland, Japan, Mexico, New Zealand, Saudi Arabia, Spain, United Arab Emirates,
              United Kingdom, and United States for people on twitter.com, iOS, and Android.

              March 20, 2020
              COVID-19 account verification




              March 4, 2020
              Global expansion of the COVID-19 search prompt

              Launched six days before the official designation of the virus in January 2020, we
              continue to expand our dedicated search prompt feature to ensure that when you
              come to the service for information about COVID-19, you are met with credible,
              authoritative content at the top of search. We have been consistently monitoring the
              conversation on the service to make sure keywords — including common
              misspellings — also generate the search prompt.

              In each country where we have launched the initiative, we have partnered with the
              national public health agency or the World Health Organization (@WHO
              (https://twitter.com/WHO))
                                    directly. The proactive search prompt is in place with official
              local partnerships in more than 70 countries around the world.


              They include: Australia, Austria, Belgium, Brazil, Brunei, Cambodia, Canada, Cyprus,
              Denmark, Egypt, Estonia, Finland, France, Germany, Hong Kong, Iceland, India,
              Indonesia, Ireland, Italy, Japan, Jordan, Korea, Laos, Latvia, Lebanon, Malaysia,
              Mongolia, Myanmar, Netherlands, New Zealand, Norway, Paraguay, Philippines,
              Poland, Singapore, Spain, Sri Lanka, Sudan, Sweden, Switzerland, Taiwan,
              Thailand, Turkey, United Kingdom, United States, Uruguay, Vietnam, and Yemen.


              A dedicated COVID-19 event page




https://blog.twitter.com/en_us/topics/company/2020/covid-19.html                                               4/31
3/8/2021             Case 3:21-cv-01644-MMC Coronavirus:
                                             Document         5-3safe Filed
                                                         Staying              03/08/21
                                                                      and informed on Twitter Page 61 of 127

              We have also ensured the Events feature contains credible information about
              COVID-19 (https://twitter.com/i/events/1219057585707315201) and is available at the top of the
              Home timeline for everyone in 30+ countries.

              Read the original post. (https://blog.twitter.com/en_us/topics/company/2020/stepping-
              up-our-work-to-protect-the-public-conversation-around-covid-19.html)


              January 29, 2020
              Launch of a new dedicated #KnowTheFacts search prompt

              As the global conversation continues around the spread of COVID-19, we want to
              share the work we’re doing to surface the right information, to promote constructive
              engagement, and to highlight credible information on this emerging issue. We’ve
              seen tens of millions of Tweets on this topic in the past four weeks and that trend
              looks set to continue.

              Given the rapidly evolving nature of the issue and the growing international response,
              we’ve launched a new dedicated search prompt to ensure that when you come to the
              service for information about the #coronavirus, you’re met with credible, authoritative
              information first. In addition, we’re halting any auto-suggest results that are likely to
              direct individuals to noncredible content on Twitter. This is an expansion of our Know
              the facts (https://blog.twitter.com/en_us/topics/company/2019/helping-you-find-reliable-public-health-
              information-on-twitter.html) prompt, which we specifically put in place for the public to find
              clear, credible information on immunization and vaccination health.

              Our official #coronavirus (https://twitter.com/hashtag/coronavirus) partnerships are
              now in place in Australia, Austria, Belgium, Brazil, Brunei, Cambodia, Canada,
              Cyprus, Denmark, Egypt, Estonia, Finland, France, Germany, Hong Kong, Iceland,
              India, Indonesia, Ireland, Italy, Japan, Jordan, Korea, Laos, Latvia, Lebanon,
              Malaysia, Mongolia, Myanmar, Netherlands, New Zealand, Norway, Paraguay,
              Philippines, Poland, Singapore, Spain, Sri Lanka, Sudan, Sweden, Switzerland,
              Taiwan, Thailand, Turkey, United Kingdom, United States, Uruguay, Vietnam, and
              Yemen.

              Direct engagement with organizations working to contain the threat

              Finally, our Global Public Policy team is proactively seeking ways to integrate the
              product with organizations involved in the effort to contain the threat. Experts, NGOs,
              and governments play a pivotal public service role, using Twitter to reach people with



https://blog.twitter.com/en_us/topics/company/2020/covid-19.html                                                       5/31
3/8/2021             Case 3:21-cv-01644-MMC Coronavirus:
                                             Document         5-3safe Filed
                                                         Staying              03/08/21
                                                                      and informed on Twitter Page 62 of 127

              the right information when they need it. We’re committed to playing our part to
              amplify authoritative, official content across the globe.

              For more, please follow @TwitterGov (https://twitter.com/TwitterGov) and @Policy
              (https://twitter.com/Policy), where we will provide updates as appropriate.


              Read the original post.
              (https://blog.twitter.com/en_us/topics/company/2020/authoritative-information-about-novel-
              coronavirus.html)


                                                                                                           Back to top




              2. Protecting the public conversation

              July 14, 2020


              Clarifying how we assess misleading information

              Today we are further clarifying our rules against potentially misleading information
              about COVID-19. This update includes additional details on what factors we take
              into account when considering content for removal.


              Our primary goal with addressing misleading information about COVID-19 has not
              changed. We will continue to remove demonstrably false or potentially misleading
              content that has the highest risk of causing harm. However, we are providing
              additional details about our framework for evaluating a potentially misleading claim,
              including when we would or would not require Tweets to include an explicit call to
              action (e.g. “everyone should stop wearing masks!”) in order to take action.


              When evaluating whether or not to remove the most harmful misinformation on our
              platform, we consider three criteria:


              1. Is the content advancing a claim of fact regarding COVID-19?

              For a Tweet to qualify as a misleading claim, it must be an assertion of fact (not an
              opinion), expressed definitively, and intended to influence others’ behavior. Some
              examples include information about:

https://blog.twitter.com/en_us/topics/company/2020/covid-19.html                                                         6/31
3/8/2021             Case 3:21-cv-01644-MMC Coronavirus:
                                             Document         5-3safe Filed
                                                         Staying              03/08/21
                                                                      and informed on Twitter Page 63 of 127

                       the origin, nature, and characteristics of the virus;
                       preventative measures, treatments/cures, and other precautions;
                       the prevalence of viral spread, or the current state of the crisis;
                       official health advisories, restrictions, regulations, and public-service
                       announcements;
                       how vulnerable communities are affected by/responding to the pandemic.


              2. Is the claim demonstrably false or misleading?


              Under this policy, we consider claims to be false or misleading if (1) they have been
              confirmed to be false by subject-matter experts, such as public health authorities; or
              (2) they include information which is shared in a way that could confuse or deceive
              people. Some of the factors we consider include:

                       Whether the content of the Tweet, including media, has been significantly
                       altered, manipulated, doctored, or fabricated;
                       Whether claims are presented improperly or out of context;
                       Whether claims shared in a Tweet are widely accepted by experts to be
                       inaccurate or false.


              3. Would belief in this information, as presented, lead to harm?


              We will not be able to take enforcement action on every Tweet that contains
              incomplete or disputed information about COVID-19. Our focus in the COVID-19
              policy is narrowed to address those claims that could adversely impact an individual,
              group, or community. We are most concerned with misleading information that:


                       May increase the likelihood of exposure to the virus;
                       May have adverse effects on the public health system’s capacity to cope with
                       the crisis;
                       Could lead to discrimination and avoidance of communities and/or places of
                       business based on their perceived affiliation with protected groups.


              COVID-19 related content that meet all three of the criteria defined above—i.e.
              that are claims of fact, demonstrably false or misleading, and likely to cause harm—
              may not be shared on Twitter and are subject to removal. Accounts that break
              this rule repeatedly may be permanently suspended. Further details about some of
              the most common types of misleading claims which we will remove under this policy
              are provided below. (https://blog.twitter.com/en_us/topics/company/2020/covid-19.html#moderation)



https://blog.twitter.com/en_us/topics/company/2020/covid-19.html                                                  7/31
3/8/2021             Case 3:21-cv-01644-MMC Coronavirus:
                                             Document         5-3safe Filed
                                                         Staying              03/08/21
                                                                      and informed on Twitter Page 64 of 127

              We may label or place a warning on tweets
              (https://blog.twitter.com/en_us/topics/product/2020/updating-our-approach-to-misleading-
              information.html)to     provide additional context in situations where the risks of harm
              associated with a Tweet are less severe but where people may still be confused or
              misled. This will make it easier to find facts and make informed decisions about what
              people see on Twitter. In line with our existing enforcement approach,
              (https://help.twitter.com/en/safety-and-security/tweet-visibility) Tweets that are labeled under this
              expanded guidance will have reduced visibility across the service. Reducing the
              visibility of Tweets means that we will not amplify the Tweets on a number of surfaces
              across Twitter. However, anyone following the account will still be able to see the
              Tweet and Retweet.

              The world has changed since this pandemic was first declared and public health
              experts, medical professionals, scientists and researchers now know more about
              how we can best stay safe and healthy. As the situation evolves and as global health
              advisories shift to cope with the pandemic, we are committed to ensuring our rules
              and enforcement actions reflect that evolution.


              May 11, 2020

              Updating our approach to misleading information


              In serving the public conversation, our goal is to make it easy to find credible
              information on Twitter and to limit the spread of potentially harmful and misleading
              content. Starting today, we’re introducing new labels and warning messages that will
              provide additional context and information on some Tweets containing disputed or
              misleading information related to COVID-19. For more information see the full update
              to our approach on misleading information here.
              (https://blog.twitter.com/en_us/topics/product/2020/updating-our-approach-to-misleading-information.html)


              April 22, 2020


              Broadening our guidance on unverified claims

              Going forward and specific to COVID-19, unverified claims that have the potential to
              incite people to action, could lead to the destruction or damage of critical
              infrastructure, or cause widespread panic/social unrest may be considered a violation
              of our policies. Examples include, “The National Guard just announced that no more




https://blog.twitter.com/en_us/topics/company/2020/covid-19.html                                                          8/31
3/8/2021             Case 3:21-cv-01644-MMC Coronavirus:
                                             Document         5-3safe Filed
                                                         Staying              03/08/21
                                                                      and informed on Twitter Page 65 of 127

              shipments of food will be arriving for two months — run to the grocery store ASAP
              and buy everything” or “5G causes coronavirus — go destroy the cell towers in your
              neighborhood!".




              April 2, 2020
              Our ads policy for COVID-19

              In response to the shifting advertising landscape, and in order to support helpful
              causes during this time, we're now allowing managed clients and partners to
              advertise content containing implicit or explicit reference to COVID-19 in the following
              use cases, with restrictions:


                       Adjustments to business practices and/or models in response to COVID-19
                       Support for customers and employees related to COVID-19


              The following restrictions apply to these use cases:

                       Distasteful references to COVID-19 (or variations) are prohibited
                       Content may not be sensational or likely to incite panic
                       Prices of products related to COVID-19 may not be inflated
                       The promotion of certain products related to COVID-19 may be prohibited. We
                       currently prohibit the advertising of medical facemasks and alcohol hand
                       sanitizers. Please note that other products may be added to this list and
                       enforcement can be retroactive.
                       The mention of vaccines, treatments and test kits is permitted, only in the form
                       of information, from news publishers which have been exempted under the
                       Political Ads Content (https://business.twitter.com/en/help/ads-policies/prohibited-content-
                       policies/political-content.html) policy.


              Read more about the policy (https://business.twitter.com/en/help/ads-
              policies/prohibited-content-policies/inappropriate-content.html).
              For more COVID-19 Twitter resources for advertisers, visit
              marketing.twitter.com/covid19 (http://marketing.twitter.com/covid19).


              April 1, 2020
              Broadening our definition of "harm"



https://blog.twitter.com/en_us/topics/company/2020/covid-19.html                                                      9/31
3/8/2021             Case 3:21-cv-01644-MMC Coronavirus:
                                             Document         5-3safe Filed
                                                         Staying              03/08/21
                                                                      and informed on Twitter Page 66 of 127

              We have broadened our definition of harm to address content that goes directly
              against guidance from authoritative sources of global and local public health
              information. Rather than reports, we are enforcing this in close coordination with
              trusted partners, including public health authorities and governments, and continue to
              use and consult with information from those sources when reviewing content.


                       We’ll continue to prioritize removing content when it has a clear call to action
                       that could directly pose a risk to people’s health or well-being, but we want to
                       make it clear that we will not be able to take enforcement action on every Tweet
                       that contains incomplete or disputed information about COVID-19. This is not
                       meant to limit good faith discussion or expressing hope about ongoing studies
                       related to potential medical interventions that show promise.
                       Since introducing these policies on March 18, we have removed more than
                       1,100 Tweets containing misleading and potentially harmful content from
                       Twitter. Additionally, our automated systems have challenged more than 1.5
                       million accounts which were targeting discussions around COVID-19 with
                       spammy or manipulative behaviors. We will continue to use both technology
                       and our teams to help us identify and stop spammy behavior and accounts.
                       We may also apply the public interest notice
                       (https://blog.twitter.com/en_us/topics/company/2019/worldleaders2019.html) in cases where
                       world leaders (https://blog.twitter.com/en_us/topics/company/2019/publicinterest.html) violate
                       the COVID-19 guidelines.

              Automated technology and what to expect if you file a report


              How are we using automated technology during this time?


                       To help us review reports more efficiently by surfacing content that's most likely
                       to cause harm and should be reviewed first.
                       To help us proactively identify rule-breaking content before it's reported. Our
                       systems learn from past decisions by our review teams, so over time, the
                       technology is able to help us rank content or challenge accounts automatically.
                       For content that requires additional context, such as misleading information
                       around COVID-19, our teams will continue to review those reports manually.


              What you can expect if you file a report during this time:




https://blog.twitter.com/en_us/topics/company/2020/covid-19.html                                                        10/31
3/8/2021             Case 3:21-cv-01644-MMC Coronavirus:
                                             Document         5-3safe Filed
                                                         Staying              03/08/21
                                                                      and informed on Twitter Page 67 of 127

                       If you've reported an account or Tweet to us, it will take longer than normal for
                       us to get back to you. We appreciate your patience as we continue to make
                       adjustments.
                       Because these automated systems don't have all of the context and insight our
                       team has, we’ll make mistakes. If you think we’ve made a mistake, you can let
                       us know and appeal here (https://help.twitter.com/forms/general).

              We appreciate your patience as we work to keep our teams safe, while also making
              sure we're protecting everyone on Twitter. You can always continue to use hide
              replies, mute, block, reply filters, and the other tools we offer (https://help.twitter.com/en/a-
              safer-twitter) you to control conversations on the service.


              Read the original post. (https://blog.twitter.com/en_us/topics/company/2020/An-
              update-on-our-continuity-strategy-during-COVID-19.html)


              March 27, 2020

              An update on our content moderation work


              We have broadened our definition of harm to address content that goes directly
              against guidance from authoritative sources of global and local public health
              information. Rather than reports, we are enforcing this in close coordination with
              trusted partners, including public health authorities and governments, and continue to
              use and consult with information from those sources when reviewing content.


              Under this guidance, we will require people to remove Tweets that include:




https://blog.twitter.com/en_us/topics/company/2020/covid-19.html                                                  11/31
3/8/2021             Case 3:21-cv-01644-MMC Coronavirus:
                                             Document         5-3safe Filed
                                                         Staying              03/08/21
                                                                      and informed on Twitter Page 68 of 127

                       Statements which are intended to influence others to violate recommended
                       COVID-19 related guidance from global or local health authorities to decrease
                       someone’s likelihood of exposure to COVID-19, such as: “social distancing is
                       not effective,” or “now that it’s summertime, you don’t need a mask anymore, so
                       don’t wear your mask!”
                       Note: We will not require the removal of Tweets that include information about
                       or encouragement to participate in demonstrations or protests.
                       Misleading claims that unharmful but ineffective methods are cures or absolute
                       treatments for COVID-19, such as “Coronavirus is vulnerable to UV radiation -
                       walking outside in bright sunlight will prevent COVID-19.”
                       Description of harmful treatments or preventative measures which are known to
                       be ineffective or are being shared out of context to mislead people, such as
                       “drinking bleach and ingesting colloidal silver will cure COVID-19.”
                       Denial of established scientific facts about transmission during the incubation
                       period or transmission guidance from global and local health authorities, such
                       as “COVID-19 does not infect children because we haven’t seen any cases of
                       children being sick.”
                       False or misleading information that would allow the reader to diagnose
                       themselves as either having or not having COVID-19, such as “If you can hold
                       your breath for 10 seconds, you don’t have coronavirus.”
                       Unverified claims that have the potential to incite people to action, could lead to
                       the destruction or damage of critical infrastructure, or could lead to widespread
                       panic/social unrest may be considered a violation of our policies. Examples
                       include, “The National Guard just announced that no more shipments of food
                       will be arriving for two months — run to the grocery store ASAP and buy
                       everything” or “5G causes coronavirus — #BURN5G.”
                       Tweets offering the sale or facilitation of non-prescription treatments/cures for
                       COVID-19, or those which advertise cures or treatments for COVID-19 that
                       require a prescription or physician consultation.
                       Specific and unverified claims made by people impersonating a government or
                       health official or organization such as a parody account of official public health
                       advisors claiming that hydroxychloroquine will prevent COVID-19.
                       Claims that specific groups or nationalities are never susceptible to COVID-19,
                       such as “people with dark skin are immune to COVID-19 due to melanin
                       production” or are more susceptible, such as “avoid businesses owned by
                       Chinese people as they are more likely to have COVID-19.”

              March 16, 2020
              Our use of automated technology



https://blog.twitter.com/en_us/topics/company/2020/covid-19.html                                               12/31
3/8/2021             Case 3:21-cv-01644-MMC Coronavirus:
                                             Document         5-3safe Filed
                                                         Staying              03/08/21
                                                                      and informed on Twitter Page 69 of 127

              We have increased our use of machine learning and automation to take a wide range
              of actions on potentially abusive and manipulative content. We want to be clear:
              while we work to ensure our systems are consistent, they can sometimes lack the
              context that our teams bring, and this may result in us making mistakes. As a result,
              we will not permanently suspend any accounts based solely on our automated
              enforcement systems. Instead, we will continue to look for opportunities to build in
              human review checks where they will be most impactful. We appreciate your
              patience as we work to get it right — this is a necessary step to scale our work to
              protect the conversation on Twitter.

              Additional triage, quality assurance, and our ongoing review of Twitter Rules


              Here are a few more things we are doing to protect the public conversation:




https://blog.twitter.com/en_us/topics/company/2020/covid-19.html                                               13/31
3/8/2021             Case 3:21-cv-01644-MMC Coronavirus:
                                             Document         5-3safe Filed
                                                         Staying              03/08/21
                                                                      and informed on Twitter Page 70 of 127

                       Building systems that enable our team to continue to enforce our rules remotely
                       around the world.
                       We’re also increasing our employee assistance and wellness support for
                       everyone involved in this critical work, and ensuring people’s privacy and
                       security stay a top priority.
                       Instituting a global content severity triage system so we are prioritizing the
                       potential rule violations that present the biggest risk of harm and reducing the
                       burden on people to report them.
                       Executing daily quality assurance checks on our content enforcement
                       processes to ensure we’re agile in responding to this rapidly evolving, global
                       disease outbreak.
                       Engaging with our partners around the world to ensure escalation paths remain
                       open and urgent cases can be brought to our attention.
                       Continuing to review the Twitter Rules (https://help.twitter.com/en/rules-and-
                       policies/twitter-rules) in the context of COVID-19 and considering ways in which
                       they may need to evolve to account for new behaviors.
                       As we’ve said on many occasions, our approach to protecting the public
                       conversation is never static. That’s particularly relevant in these unprecedented
                       times. We intend to review our thinking daily and will ensure we’re sharing
                       updates here on any new clarifications to our rules or major changes to how
                       we’re enforcing them.
                       Finally, we’re encouraged that our service is being used around the world to
                       provide free, authoritative health information, and to ensure that everyone has
                       access to the conversations they need to protect themselves and their families.
                       For more, our dedicated COVID-19 Event page
                       (https://twitter.com/i/events/1219057585707315201) has the latest facts right at the top of
                       your timeline, and we’ll continue to share updates @TwitterSafety
                       (https://twitter.com/TwitterSafety) and @TwitterSupport (http://twitter.com/twittersupport).


              March 4, 2020
              Our zero-tolerance approach to platform manipulation


              The power of a uniquely open service during a public health emergency is clear. The
              speed and borderless nature of Twitter presents an extraordinary opportunity to get
              the word out and ensure people have access to the latest information from expert
              sources around the world.

              To support that mission, our global Trust & Safety team is continuing its zero-
              tolerance approach to platform manipulation and any other attempts to abuse our
              service at this critical juncture. At present, we’re not seeing significant coordinated

https://blog.twitter.com/en_us/topics/company/2020/covid-19.html                                                      14/31
3/8/2021             Case 3:21-cv-01644-MMC Coronavirus:
                                             Document         5-3safe Filed
                                                         Staying              03/08/21
                                                                      and informed on Twitter Page 71 of 127

              platform manipulation efforts around these issues. However, we will remain vigilant
              and have invested substantially in our proactive abilities to ensure trends, search,
              and other common areas of the service are protected from malicious behaviors. As
              ever, we also welcome constructive and open information sharing from governments
              and academics to further our work in these areas — we’re in this together.

              January 29, 2020
              Preventing platform manipulation


              As the global conversation continues around the spread of COVID-19, we want to
              share the work we’re doing to surface the right information, to promote constructive
              engagement, and to highlight credible information on this emerging issue.

              At present, we’re not seeing significant coordinated attempts to spread disinformation
              at scale about this issue. However, we will remain vigilant and have invested
              significantly in our proactive abilities to ensure trends, search, and other common
              areas of the service are protected from malicious behaviors. As ever, those who
              engage in these practices will be removed from our service. We do not permit
              platform manipulation and we encourage people to think before sharing or engaging
              in deliberate attempts to undermine the public conversation.

              Read the original post.
              (https://blog.twitter.com/en_us/topics/company/2020/authoritative-information-about-novel-
              coronavirus.html)


                                                                                                           Back to top




              3. Partnering with organizations and public
              engagement
              April 10, 2020

              Resources for those battling substance abuse disorders, in recovery
              As people across the country and around the world #StayHome to slow the spread of
              #COVID19, it’s imperative we think about the significant impact these measures have
              on those experiencing substance use disorders and those in recovery.



https://blog.twitter.com/en_us/topics/company/2020/covid-19.html                                                         15/31
3/8/2021             Case 3:21-cv-01644-MMC Coronavirus:
                                             Document         5-3safe Filed
                                                         Staying              03/08/21
                                                                      and informed on Twitter Page 72 of 127

              In partnership with Center for Safe Internet Pharmacies
              (https://twitter.com/safemedsonline), Twitter is building on its collaboration with Google
              (http://www.twitter.com/google), Facebook (https://twitter.com/Facebook), and Microsoft
              (https://twitter.com/Microsoft) to showcase a variety of resources on TechTogether.co
              (http://techtogether.co) to support the #RecoveryMovement
              (https://twitter.com/hashtag/RecoveryMoment). The site is a collection of resources to help
              those experiencing a substance use disorder and the associated stigma.

              April 7, 2020
              #WorldHealthDay (https://twitter.com/hashtag/WorldHealthDay)

              Clapping for our healthcare heroes


              Twitter Q&A with the World Health Organization

              April 2, 2020
              #AsktheGov & #AsktheMayor Twitter Q&As

              State and local elected officials across America are using Twitter to consistently
              provide factual information and resources to their constituents and the broader public
              around #COVID19 (https://twitter.com/hashtag/COVID19). To optimize and elevate this work,
              Twitter organized two nationwide events where governors and mayors answered
              constituent questions through Twitter Q&As. These #AsktheGov
              (https://twitter.com/hashtag/AsktheGov) and #AsktheMayor (https://twitter.com/hashtag/AsktheMayor)
              events provided an opportunity for hundreds of Americans to receive direct answers
              from their elected leaders and allowed millions of people to access those critical
              resources and information.


              March 24, 2020
              Supporting the #BuildforCovid19 Hackathon

              Twitter supports the COVID-19 Global Hackathon (https://covid-global-
              hackathon.devpost.com/), an opportunity for developers to build software solutions that
              drive social impact with the aim of tackling some of the challenges related to the
              current coronavirus (COVID-19) pandemic.


              March 24, 2020
              Protecting and supporting journalists

https://blog.twitter.com/en_us/topics/company/2020/covid-19.html                                                   16/31
3/8/2021             Case 3:21-cv-01644-MMC Coronavirus:
                                             Document         5-3safe Filed
                                                         Staying              03/08/21
                                                                      and informed on Twitter Page 73 of 127

              All around the world, we’ve seen our service connecting people with the authoritative
              health information they need to protect themselves and their loved ones. That work
              can only be successful if people have access to the news and information they need.


              Right now, every journalist is a COVID-19 journalist. From the stories of healthcare
              workers on the front lines, to analysis of the real human and economic cost of the
              pandemic, reporters around the world are still writing, still exposing themselves to
              harm, still giving us the facts. Journalism is core to our service and we have a deep
              and enduring responsibility to protect that work. This week we’re contributing to two
              critical organizations that are working tirelessly to uphold the fundamental values of a
              free press during this pandemic.


              We’re donating 1 million dollars evenly distributed between the Committee to Protect
              Journalists and the International Women’s Media Foundation. These funds will be
              used to ensure these organizations can continue their work in the face of new
              economic strains and to directly support journalists. Their shared efforts to advocate
              for the rights of vulnerable reporters and to guarantee an equal share of voice for
              women in the industry has never been more relevant or important.


                     We are grateful for Twitter’s generous support. Our efforts at CPJ are
                     focused on ensuring that journalists around the world have the
                     information and resources they need to cover the COVID-19 pandemic
                     safely. And we are pushing back against governments that are
                     censoring the news, and restricting the work of the press. We need
                     timely, accurate information flowing within countries and across borders
                     so that political leaders, health policy experts, and the public at large
                     can make informed decisions at this critical moment.


              Joel Simon

              Executive Director, Committee to Protect Journalists (CPJ)


              @Joelcpj (https://twitter.com/Joelcpj)




https://blog.twitter.com/en_us/topics/company/2020/covid-19.html                                               17/31
3/8/2021             Case 3:21-cv-01644-MMC Coronavirus:
                                             Document         5-3safe Filed
                                                         Staying              03/08/21
                                                                      and informed on Twitter Page 74 of 127


                     Right now, there is a great need to support our community of journalists
                     covering, and dealing with, this global pandemic. Based on our decades
                     of work with journalists who operate in dangerous and difficult
                     environments, the IWMF understands the critical role that safety and
                     security plays in the industry. Thanks to the incredible support of Twitter,
                     the IWMF will be able to address the needs of our community of
                     journalists more deeply and robustly. By supporting journalists from
                     diverse communities, together we can support the most representative
                     news possible in this evolving time.


              Elisa Lees Muñoz

              Executive Director, International Women’s Media Foundation (IWMF)

              @ElisaLeesMunoz (https://twitter.com/ElisaLeesMunoz)
              COVID-19 has been with us for months but the power of the virus is now being felt on
              all corners of the globe. We’re witnessing real-time public conversation on an issue
              that connects us all on a core human level and our purpose has never been stronger.
              We will continue to work with our partners as the crisis evolves and are grateful for
              their journalistic leadership and commitment to the power of the pen.

              For more, please follow @TwitterForGood (https://twitter.com/TwitterForGood),
              @pressfreedom (https://twitter.com/pressfreedom), and @IWMF (https://twitter.com/IWMF).

              Read the original post. (https://blog.twitter.com/en_us/topics/company/2020/giving-
              back-covid-19.html)


              March 16, 2020
              Working together with government and industry peers to keep people safe


              We’re working with our peer companies and fellow industry leaders in the US to keep
              people safe and stop the spread of COVID-19. Through this collaboration, we’re
              working to elevate authoritative health information and provide resources for the most
              vulnerable populations. To see a hub of online resources and an overview of the work
              from Internet Association members, visit covid19.internetassociation.org
              (https://covid19.internetassociation.org/industry/response/).


              Here’s more on our collaboration with peer companies and the government:



https://blog.twitter.com/en_us/topics/company/2020/covid-19.html                                               18/31
3/8/2021             Case 3:21-cv-01644-MMC Coronavirus:
                                             Document         5-3safe Filed
                                                         Staying              03/08/21
                                                                      and informed on Twitter Page 75 of 127

              March 13, 2020
              Promoting proper handwashing with the #SafeHands emoji

              March 4, 2020
              Building partnerships to protect the public conversation


              Our entire company is stepping up its internal and external efforts to build
              partnerships, protect the public conversation, help people find authoritative health
              information, raise relief funds, and contribute pro bono advertising support to ensure
              people are getting the right message, from the right source.

              With a critical mass of expert organizations, official government accounts, health
              professionals, and epidemiologists on our service, our goal is to elevate and amplify
              authoritative health information as far as possible.

              Global expansion of the COVID-19 search prompt

              Launched six days before the official designation of the virus in January
              (https://blog.twitter.com/en_us/topics/company/2020/authoritative-information-about-novel-
              coronavirus.html),     we continue to expand our dedicated search prompt feature to ensure
              that when you come to the service for information about COVID-19, you are met with
              credible, authoritative content at the top of your search experience. We have been
              consistently monitoring the conversation on the service to make sure keywords —
              including common misspellings — also generate the search prompt.

              In each country where we have launched the initiative, we have partnered with the
              national public health agency or the World Health Organization (@WHO
              (https://twitter.com/WHO)) directly. The proactive search prompt is in place with official
              local partnerships in more than 70 countries around the world.

              They include: Australia, Austria, Belgium, Brazil, Brunei, Cambodia, Canada, Cyprus,
              Denmark, Egypt, Estonia, Finland, France, Germany, Hong Kong, Iceland, India,
              Indonesia, Ireland, Italy, Japan, Jordan, Korea, Laos, Latvia, Lebanon, Malaysia,
              Mongolia, Myanmar, Netherlands, New Zealand, Norway, Paraguay, Philippines,
              Poland, Singapore, Spain, Sri Lanka, Sudan, Sweden, Switzerland, Taiwan,
              Thailand, Turkey, United Kingdom, United States, Uruguay, Vietnam, and Yemen.

              #AdsForGood support and additional protections




https://blog.twitter.com/en_us/topics/company/2020/covid-19.html                                               19/31
3/8/2021             Case 3:21-cv-01644-MMC Coronavirus:
                                             Document         5-3safe Filed
                                                         Staying              03/08/21
                                                                      and informed on Twitter Page 76 of 127

              Based on our Inappropriate Content Policy (https://business.twitter.com/en/help/ads-
              policies/prohibited-content-policies/inappropriate-content.html), we will halt any attempt by
              advertisers to opportunistically use the COVID-19 outbreak to target inappropriate
              ads. Government entities that want to disseminate public health information will be
              permitted to promote ads on COVID-19. In the case of COVID-19, we have put
              additional safeguards into place in order to facilitate the sharing of trusted public
              health information and to reduce potential harm to users. We are currently prohibiting
              the promotion of all medical masks and alcohol hand sanitizers due to strong
              correlation to COVID-19 and instances of inflated prices globally.

              In addition, we’re committing Ads for Good credits to nonprofit organizations to
              ensure they can build campaigns to fact-check and get reputable health information
              to the widest possible audiences. For example, as part of the International Fact-
              Checking Network (IFCN/@factchecknet (https://twitter.com/factchecknet)), we have
              supported the Spanish organization @maldita_es (https://twitter.com/maldita_es) and
              @malditobulo (https://twitter.com/malditobulo), which focuses on mitigating the impact of
              disinformation on public discourse through fact-checking and data journalism
              techniques. In Asia, we have partnered with the Taiwan Fact Checking Center
              (@taiwantfc (https://twitter.com/taiwantfc)), which has been using Twitter to connect with
              IFCN fact checkers around the world via #CoronavirusFacts
              (https://twitter.com/hashtag/CoronavirusFacts). They are working in real time to find credible
              information and debunk rumors in Chinese.

              Furthering our partnerships


              Our Global Public Policy team has open lines of communication with relevant
              multinational stakeholders, including the World Health Organization, numerous global
              government and public health organizations, and officials around the world, to ensure
              they can troubleshoot account issues, get their experts verified, and seek strategic
              counsel as they use the power of Twitter to mitigate harm.

              We’re also in close contact with our industry peers and will attend all relevant cross-
              functional meetings. As a uniquely open service, our data is being used in research
              every day and our researchers hub (https://developer.twitter.com/en/use-cases/academic-
              researchers) is publicly available. We welcome applications for the use of Twitter data
              to support research on COVID-19. We will also explore further #DataForGood
              (https://twitter.com/hashtag/dataforgood) partnerships to assess how our data products can
              enhance academic and NGO understanding of public health emergencies now and
              into the future.



https://blog.twitter.com/en_us/topics/company/2020/covid-19.html                                               20/31
3/8/2021             Case 3:21-cv-01644-MMC Coronavirus:
                                             Document         5-3safe Filed
                                                         Staying              03/08/21
                                                                      and informed on Twitter Page 77 of 127

              Donation matching


              We've set up a dedicated internal COVID-19 campaign page through our employee
              donation matching program to support humanitarian response and relief efforts
              around the world. Any Twitter employee can donate to relevant nonprofit
              organizations, and Twitter will match donations up to $2,000 per employee.

              What can you do?


              Looking for advice on how best to use Twitter in a time like this? Follow @WHO
              (https://twitter.com/WHO?ref_src=twsrc%5Egoogle%7Ctwcamp%5Eserp%7Ctwgr%5Eauthor) and your
              local health ministry — seek out the authoritative health information and ignore the
              noise. See something suspicious or abusive, report it (https://help.twitter.com/en/rules-and-
              policies/twitter-report-violation) to us immediately. Most importantly, think before you Tweet.
              Through Twitter Moments (https://twitter.com/i/moments?lang=en), we have curated longer-
              form content that helps tell the full story of what’s happening around COVID-19
              globally. For educators and parents, consult our media literacy guide, which was built
              in partnership with @UNESCO (https://twitter.com/UNESCO), here
              (https://blog.twitter.com/en_us/topics/company/2019/twitter-launches-new-media-literacy-handbook-for-
              schools.html).


              We’re absolutely committed to playing our part and will continue to provide
              substantive updates as this situation evolves. For more, follow @TwitterSafety
              (https://twitter.com/TwitterSafety)     and @Policy (https://twitter.com/Policy).

              Read the original post. (https://blog.twitter.com/en_us/topics/company/2020/covid-
              19.html)


                                                                                                       Back to top




              4. Empowering Research of COVID-19 on Twitter

              April 29, 2020


              Enabling study of the public conversation in a time of crisis




https://blog.twitter.com/en_us/topics/company/2020/covid-19.html                                                      21/31
3/8/2021             Case 3:21-cv-01644-MMC Coronavirus:
                                             Document         5-3safe Filed
                                                         Staying              03/08/21
                                                                      and informed on Twitter Page 78 of 127

              To further support Twitter’s ongoing efforts to protect the public conversation, and
              help people find authoritative health information around COVID-19, we’re releasing a
              new endpoint into Twitter Developer Labs (https://developer.twitter.com/en/labs) to enable
              approved developers and researchers to study the public conversation about COVID-
              19 in real-time.

              The COVID-19 stream endpoint provides access to COVID-19 and Coronavirus
              related public Tweets in real-time as defined by the criteria
                                                                              used to power this topic
              (https://developer.twitter.com/en/docs/labs/overview/whats-new/annotations)
              on Twitter. This is a unique dataset that covers many tens of millions of Tweets daily
              and offers insight into the evolving global public conversation surrounding an
              unprecedented crisis. Making this access available for free is one of the most unique
              and valuable things Twitter can do as the world comes together to protect our
              communities and seek answers to pressing challenges.


              You can read more about this endpoint and the application process on our developer
              blog (https://blog.twitter.com/developer/en_us/topics/tools/2020/covid19_public_conversation_data.html).

                                                                                                       Back to top




              5. Ensuring site reliability


              March 27, 2020
              How we're keeping the service running and the Tweets flowing


              Keeping the service running and the Tweets flowing is one of our top priorities in
              these difficult times. Our work has never been more critical and our service has never
              been in higher demand. In the past few weeks, we have seen more and more people
              turn to Twitter to participate in the public conversation and follow what’s happening in
              real time.




https://blog.twitter.com/en_us/topics/company/2020/covid-19.html                                                         22/31
3/8/2021             Case 3:21-cv-01644-MMC Coronavirus:
                                             Document         5-3safe Filed
                                                         Staying              03/08/21
                                                                      and informed on Twitter Page 79 of 127

                       The global conversation about COVID-19 and ongoing product improvements
                       are driving up total monetizable DAU (mDAU) (https://www.prnewswire.com/news-
                       releases/twitter-withdraws-q1-guidance-due-to-covid-19-impact-301028477.html), with quarter-
                       to-date average total mDAU reaching approximately 164 million, up 23% from
                       134 million in Q1 2019 and up 8% from 152 million in Q4 2019.
                       We’ve also seen a 45% increase in our curated events page
                       (https://twitter.com/i/events/1219057585707315201) usage and a 30% increase in Direct
                       Message (DM) usage since March 6.

              While many of our teams are transitioning to working from home
              (https://blog.twitter.com/en_us/topics/company/2020/keeping-our-employees-and-partners-safe-during-
              coronavirus.html),
                               some of our infrastructure teams have physical responsibilities that
              are critical to keeping our data centers, and Twitter, up and running. These teams are
              operating under the “essential services” provisions dedicated in City, County, and
              State orders to ensure business continuity. We couldn’t keep the Tweets flowing
              without their daily dedication and hard work.

              The combination of the new work environment and the increased load on our
              platform has placed unique stresses on our operations, requiring our engineering
              teams to work more closely together than ever to respond to new demands, and to
              plan for the future. From our IT, Network, and Product Engineering teams to our
              Infrastructure and Data Center teams, we have collectively mobilized to ensure we
              are able to stay safe and productive under the stress of the new levels of traffic we’re
              seeing on our service.

              The effects of COVID-19 on Twitter have already surpassed any event we’ve seen,
              and it’s possible that as the pandemic continues, we will see additional stress on our
              service. Beyond Twitter, COVID-19 has also had a far-sweeping impact on our supply
              chain partners. Whereas normally we'd have months of lead time to add hardware
              capacity for expected growth, in this case, manufacturing delays in China have
              compromised the supply chain, resulting in delays in deliveries to our data centers.
              Our Data Center, SiteOps, Supply Chain, Hardware Engineering, and Mission Critical
              teams continue to manage the physical infrastructure that underlies the service —
              expertly innovating to unlock additional capacity in existing supply.

              Our teams are actively addressing areas where we need to add capacity to critical
              services, looking at how we can optimize existing technology to perform better, and
              planning for how we might adjust to the way people are using Twitter during this time.




https://blog.twitter.com/en_us/topics/company/2020/covid-19.html                                                      23/31
3/8/2021             Case 3:21-cv-01644-MMC Coronavirus:
                                             Document         5-3safe Filed
                                                         Staying              03/08/21
                                                                      and informed on Twitter Page 80 of 127

              It’s critical for Twitter to stay up and running through this global crisis. Our teams are
              focused, and as we make changes to our systems to meet these new demands, we
              will communicate openly. We will share what we’ve done, what we’ve learned, and if
              we see incidents, what we will do to recover as quickly as possible. Follow
              @TwitterEng (http://twitter.com/twittereng) to stay up to date.

              Read the original post. (https://blog.twitter.com/en_us/topics/company/2020/An-
              update-on-our-continuity-strategy-during-COVID-19.html)


              March 16, 2020
              How we're working differently, and what it means for you

                                                                                                   Back to top




              6. Keeping our employees and partners safe

              May 12, 2020

              #LoveWhereverYouWork

              Twitter was one of the first companies to go to a work from home model in the face of
              COVID-19, but we don’t anticipate being one of the first to return to offices.

              We were uniquely positioned to respond quickly and allow folks to work from home
              given our emphasis on decentralization and supporting a distributed workforce
              capable of working from anywhere. The past few months have proven we can make
              that work. So if our employees are in a role and situation that enables them to work
              from home and they want to continue to do so forever, we will make that happen. If
              not, our offices will be their warm and welcoming selves, with some additional
              precautions, when we feel it’s safe to return.


              Here’s how we’re thinking about the next few months:




https://blog.twitter.com/en_us/topics/company/2020/covid-19.html                                                 24/31
3/8/2021             Case 3:21-cv-01644-MMC Coronavirus:
                                             Document         5-3safe Filed
                                                         Staying              03/08/21
                                                                      and informed on Twitter Page 81 of 127

                       Opening offices will be our decision, when and if our employees come back, will
                       be theirs.
                       With very few exceptions, offices won’t open before September. When we do
                       decide to open offices, it also won’t be a snap back to the way it was before. It
                       will be careful, intentional, office by office and gradual.
                       There will also be no business travel before September, with very few
                       exceptions, and no in-person company events for the rest of 2020. We will
                       assess 2021 events later this year.

              We’re proud of the early action we took to protect the health of our employees and
              our communities. That will remain our top priority as we work through the unknowns
              of the coming months.

              #LoveWhereverYouWork


              March 11, 2020
              Mandatory work from home and supporting our employees

              Our top priority remains the health and safety of our Tweeps, and we also have a
              responsibility to support our communities, those who are vulnerable, and the
              healthcare providers who are on the front lines of this pandemic. To continue this
              push, we are moving beyond our earlier guidance of “strongly encouraging work from
              home” provided on March 2 and have now informed all employees globally they must
              work from home.

              We understand this is an unprecedented step, but these are unprecedented times.
              And we will continue to do all that we can to support our Tweeps, including:

              Paying our contractors, vendors and hourly workers

              For contractors and hourly workers who are not able to perform their responsibilities
              from home, Twitter will continue to pay their labor costs to cover standard working
              hours while Twitter’s work-from-home guidance and/or travel restrictions related to
              their assigned office are in effect.

              Additional resources to support parents




https://blog.twitter.com/en_us/topics/company/2020/covid-19.html                                               25/31
3/8/2021             Case 3:21-cv-01644-MMC Coronavirus:
                                             Document         5-3safe Filed
                                                         Staying              03/08/21
                                                                      and informed on Twitter Page 82 of 127

              As part of our ongoing global benefits support, Twitter is stepping in to ease
              additional expenses parents may be experiencing when their normal daycare closes
              due to COVID-19 by providing reimbursement for the additional daycare expenses
              incurred.

              Helping Tweeps set up their at-home offices

              All employees, including hourly workers, will receive reimbursement toward their
              home office set up expenses, and we are working with our vendors to ensure our
              contractors' work-from-home needs are met as well. We listened to employee
              feedback and expanded our policy to include home office equipment, such as desks,
              desk chairs, and ergonomic chair cushions. We’re also allowing Tweeps to expense
              online fees while working from home.

              #FlockTalk

              Last year, we introduced #FlockTalk
              (https://blog.twitter.com/en_us/topics/company/2019/inclusion-and-diversity-report-september-2019.html),
              a program activated when Tweeps want to come together during difficult times to
              share what’s going on with them, find community, and be heard by our leaders. News
              around COVID-19 is impacting people in a number of different ways — from schools
              and offices being closed, to serious health concerns, to racism toward communities,
              we’re all dealing with a lot. The Twitter Inclusion & Diversity team (@TwitterTogether
              (https://twitter.com/TwitterTogether)),      in partnership with @TwitterAsians
              (https://twitter.com/TwitterAsians),
                                          will host a virtual #FlockTalk that acknowledges there’s a
              direct correlation between conversations between us, the health of our workplace,
              and the health of our service.

              Resource guides to make the work-from-home transition easier

              Working from home can be a challenging transition, so we’ve provided a variety of
              resource guides to help our employees continue to get the job done. We’re listing
              them here as well because at times like this, sharing insights and learning is so
              important. We’re all in this together and we want to help others outside of Twitter
              make their transitions to working outside of their offices easier.




https://blog.twitter.com/en_us/topics/company/2020/covid-19.html                                                         26/31
3/8/2021             Case 3:21-cv-01644-MMC Coronavirus:
                                             Document         5-3safe Filed
                                                         Staying              03/08/21
                                                                      and informed on Twitter Page 83 of 127

                       Working-from-home best practices: We have shared the factors to consider to
                       make sure Tweeps are ready to be productive and healthy. Some factors
                       include workspace, communication, self-care, and logging hours. Overall,
                       working from home doesn’t change your day-to-day work, it just means you’ll
                       be doing it from a different environment.
                       Managing a distributed team: Being a people manager means providing a
                       consistent and positive employee experience for everyone on your team,
                       regardless of location. This manager resource guide highlights the three key
                       pillars of management: strategy, growth and care. So what changes when your
                       team is fully distributed? The good news — not much! These pillars still apply
                       whether you manage a distributed or co-located team.
                       Virtual interview guide: All interviews at Twitter will be done via video
                       conferencing. A completely virtual interview has its benefits. It is ideal for
                       introducing candidates to remote work cultures, and it is a great opportunity for
                       candidates who will work remotely to get a sense for the experience of
                       interacting with other team members remotely. While this virtual interview guide
                       is not a holistic interview guide, it instead focuses on the aspects of interviewing
                       candidates remotely that differ from interviewing candidates in-person.
                       We have also shared guides for working across time zones, using collaboration
                       tools to stay connected, and ergonomic tips for working from home and on-the-
                       go.


              We’ll continue sharing information as we navigate these changes. It’s all in dedication
              to keeping our Tweeps and everyone around us healthy. We’re all in this together!

              Read the original post. (https://blog.twitter.com/en_us/topics/company/2020/keeping-
              our-employees-and-partners-safe-during-coronavirus.html)


              March 2, 2020
              Encouraging employees to work from home

              In addition to the travel, event, and visitor restrictions that we previously shared,
              today we provided additional guidance as we look to protect the health and safety of
              our workforce. Beginning today, we are strongly encouraging all employees globally
              to work from home if they’re able. Our goal is to lower the probability of the spread of
              the COVID-19 for us — and the world around us. We are operating out of an
              abundance of caution and the utmost dedication to keeping our Tweeps healthy.




https://blog.twitter.com/en_us/topics/company/2020/covid-19.html                                               27/31
3/8/2021             Case 3:21-cv-01644-MMC Coronavirus:
                                             Document         5-3safe Filed
                                                         Staying              03/08/21
                                                                      and informed on Twitter Page 84 of 127

              We are working to make sure internal meetings, all hands, and other important tasks
              are optimized for remote participation. We recognize that working from home is not
              ideal for some job functions. For those employees who prefer or need to come into
              the offices, they will remain open for business. Our Real Estate & Workplace team is
              increasing deep-cleaning and sanitizing in all spaces, as well as more visual
              reminders for personal hygiene best practices and prepackaged, precomposed, and
              preplated food options.

              Working from home will be mandatory for employees based in our Hong Kong,
              Japan, and South Korea offices due in part to government restrictions. Our criteria
              will evolve over time as we get more information, and we will communicate to
              affected Tweeps as appropriate.


              While this is a big change for us, we have already been moving toward a more
              distributed workforce that’s increasingly remote. We're a global service and we’re
              committed to enabling anyone, anywhere, to work at Twitter.

              Read the original post. (https://blog.twitter.com/en_us/topics/company/2020/keeping-
              our-employees-and-partners-safe-during-coronavirus.html)


              March 1, 2020
              Suspending noncritical business travel and events

              We recently shared information
              (https://blog.twitter.com/en_us/topics/company/2020/authoritative-information-about-novel-
              coronavirus.html)     about the work we’re doing to surface the right information to promote
              constructive engagement and to highlight credible information around the spread of
              #coronavirus (https://twitter.com/hashtag/coronavirus) COVID-19. We will continue to update
              the public on these efforts this week.

              We also have the responsibility of ensuring that the health and safety of our
              employees and partners is not compromised. We have continued to monitor the
              situation closely and are adjusting our internal policies to respond to this rapidly
              evolving situation. On February 29, we informed our people and started notifying
              partners that we are suspending all noncritical business travel and events.

              This policy is effective immediately and will continue until the World Health
              Organization or Centers for Disease Control deem it appropriate to step back from
              pandemic precautionary measures or when a vaccine becomes available.



https://blog.twitter.com/en_us/topics/company/2020/covid-19.html                                               28/31
3/8/2021             Case 3:21-cv-01644-MMC Coronavirus:
                                             Document         5-3safe Filed
                                                         Staying              03/08/21
                                                                      and informed on Twitter Page 85 of 127

              Our goal is to reduce the risk that anyone at Twitter might contract or inadvertently
              spread the virus. It is important that we take these proactive steps to protect
              ourselves and others and minimize the spread of COVID-19.


              There are enormous transnational efforts underway to tackle this virus. As a global
              company with a global workforce, we want to do what we can to help the success of
              these multistakeholder containment efforts. Temporarily suspending travel is an
              immediate and important step.

              We want to thank our people, partners, and customers for their patience and
              understanding.

              Read the original post. (https://blog.twitter.com/en_us/topics/company/2020/keeping-
              our-employees-and-partners-safe-during-coronavirus.html)


                                                                                                          Back to top




              7. Sharing Twitter’s metrics


              *After further examining our data, we have made updates to our proactive
              enforcement metrics published on January 12, 2021 which were previously
              misinterpreted. The updated metrics are now reflected in the posts below.

              January 12, 2021

              Updated proactive enforcement metrics

              Since introducing our COVID-19 guidance
              (https://blog.twitter.com/en_us/topics/company/2020/covid-19.html#misleadinginformation),
                                                                                  we have
              removed 8,493 Tweets and challenged 11.5 million accounts. We continue to
              prioritize removing or annotating potentially harmful and misleading information, to
              ensure that users receive credible information rather than misinformation.


              Oct 22, 2020

              Updated proactive enforcement metrics



https://blog.twitter.com/en_us/topics/company/2020/covid-19.html                                                        29/31
3/8/2021             Case 3:21-cv-01644-MMC Coronavirus:
                                             Document         5-3safe Filed
                                                         Staying              03/08/21
                                                                      and informed on Twitter Page 86 of 127

              Since introducing our COVID-19 guidance
              (https://blog.twitter.com/en_us/topics/company/2020/covid-19.html#misleadinginformation)   we have
              removed 6,466 Tweets and challenged 8 million accounts.

              July, 14, 2020

              An update to our proactive enforcement and metrics on credible information

              Since introducing our COVID-19 guidance we have removed 4,647 Tweets and
              challenged 4.5 million accounts. It is important to note our approach is not only
              about removing or annotating potentially harmful and misleading information, but also
              elevating credible information. To date, over 160 million people have visited the
              COVID-19 curated page, over two billion times.

              May 4, 2020


              An update on our proactive enforcement and spam detection

              Since introducing our updated policies on March 18, we have removed more
              than 4,074 Tweets containing misleading and potentially harmful content from
              Twitter. Additionally, our automated systems have challenged more than 3.4 million
              accounts which were targeting discussions around COVID-19 with spammy or
              manipulative behaviors. We will continue to use both technology and our teams to
              help us identify and stop spammy behavior and accounts.




              April 1, 2020
              Our platform usage

              In the past few weeks, we have seen more and more people turn to Twitter to
              participate in the public conversation and follow what’s happening in real time.




https://blog.twitter.com/en_us/topics/company/2020/covid-19.html                                                   30/31
3/8/2021             Case 3:21-cv-01644-MMC Coronavirus:
                                             Document         5-3safe Filed
                                                         Staying              03/08/21
                                                                      and informed on Twitter Page 87 of 127

                       The global conversation about COVID-19 and ongoing product improvements
                       are driving up total monetizable DAU (mDAU) (https://www.prnewswire.com/news-
                       releases/twitter-withdraws-q1-guidance-due-to-covid-19-impact-301028477.html),
                                                                                       with quarter-
                       to-date average total mDAU reaching approximately 164 million, up 23% from
                       134 million in Q1 2019 and up 8% from 152 million in Q4 2019.
                       We’ve also seen a 45% increase in our curated events page
                       (https://twitter.com/i/events/1219057585707315201?)   usage and a 30% increase in Direct
                       Message (DM) usage since March 6.

              Read the original post. (https://blog.twitter.com/en_us/topics/company/2020/An-
              update-on-our-continuity-strategy-during-COVID-19.html)


              April 1, 2020
              Quantifying our efforts to reduce misleading and potentially harmful content

                                                                                                        Back to top




              (https://www.twitter.com/Twitter)
              Twitter Inc.




https://blog.twitter.com/en_us/topics/company/2020/covid-19.html                                                      31/31
Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 88 of 127




    EXHIBIT F
         Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 89 of 127



                                  Español (/es/news/releases/procuraduria-ftc-
(/)                                                                                Menu
                                  grandes-empresas-de-tecnologia-deben-
                                  cumplir-con-ley-estatal-de-practicas)

                                  About (/about-of ce) News (/news)

                                  Opinions (/attorney-general-opinions)

                                  Jobs (/careers/job-listings)

                                  Contact Us (/contact-us)       

HOME (/) > NEWS (/NEWS) > NEWS RELEASES (/NEWS/RELEASES) >
FIRST ASSISTANT AG JEFF MATEER TO FTC: BIG TECH COMPANIES MUST COMPLY WITH STATE
DECEPTIVE TRADE PRACTICES LAW




        June 12, 2019 | Noteworthy | Consumer Protection/Scams
        (/news/categories/consumer-protectionscams)



        First Assistant AG Jeff
        Mateer to FTC: Big Tech
        Companies Must Com-
        ply with State Deceptive
        Trade Practices Law
                                                   2
        SHARE THIS:


        At a roundtable of state attorneys general hosted by the Federal
        Trade Commission, Texas First Assistant Attorney General
                                                                                     /
Jeff Mateer today questioned whether big tech companies
 Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 90 of 127

mislead users and run afoul of the states’ deceptive trade
practices laws when they represent their social media platforms
as viewpoint neutral and open to all protected speech.



  “Without a doubt, big tech companies are unique
  for the ways that they have leveraged technology
  and led in innovation, improving the way we do
  business and the lives of consumers,” First
  Assistant Attorney General Mateer said. “But like
  other businesses, these companies have legal
  responsibilities, and they must avoid false,
  misleading and deceptive trade practices.”


During his presentation, First Assistant Attorney
General Mateer cited one example after another of how big tech
companies have represented themselves as providing a level
playing eld, open to all political viewpoints and free of bias and
restrictions on the basis of policy preferences. But
he also pointed out strong evidence to the contrary, including:

      Google censored Claremont Institute’s ad for its
      40th anniversary gala dinner with U.S. Secretary of State
      Mike Pompeo. The ad, which invited citizens to discuss
      what it means to be an American, was banned after Google
      determined it violated its policy on “race and ethnicity in
      personalized advertising.” Google relented after Claremont
      went public with what happened.

      Facebook prevented users from sharing a pro-President
      Trump column that appeared in the New York Post by
      award-winning columnist Selena Zito, and gave the author
      no reason why it censored the story before it removed the
      links to it.


                                                                     /
     As reported by VICE News, Twitter limited the visibility of
 Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 91 of 127

     prominent Republicans in search results through a
     technique known as “shadow banning.”




  “Whether you’re a brick and mortar or a click
  and mortar company, you must be forthright
  with your customers about the terms of service –
  that’s what consumer protection is all about,”
  First Assistant Attorney General Mateer said. “If
  big tech companies are not living up to their
  commitments and representations regarding
  being open to all political viewpoints and free of
  bias and restrictions on the basis of policy
  preference, then they should be held
  accountable for their false, misleading and
  deceptive trade practices.”


The roundtable of state attorneys general was held today at
Creighton University in Omaha, Nebraska.




                                                                     /
 Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 92 of 127




First Assistant Attorney General Jeff Mateer (second from the
right) speaking at today's roundtable.




  Receive email updates from              Your E    Submit
     the OAG Press Of ce:


Related News

Texas Shuts Down Fraudulent Nationwide Tele-
phone Scam (/news/releases/texas-shuts-down-
fraudulent-nationwide-telephone-scam)
Attorney General Ken Paxton today announced that Texas, along
with the Federal Trade Commission (FTC), 38 states and the
District of Columbia, stopped a massive telefunding operation by
Associated Community Services (ACS) and a number of related

                                                                     /
defendants   that bombarded over 67 million Americans with 1.3
 Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 93 of 127

billion deceptive calls falsely purporting to raise money for
charity.
March 05, 2021 | Press Release


AG Paxton Sues Griddy, LLC Energy Company: Cus-
tomers Hit with Exorbitant Energy Bills
(/news/releases/ag-paxton-sues-griddy-llc-energy-
company-customers-hit-exorbitant-energy-bills)
Attorney General Ken Paxton led a lawsuit against Griddy,
LLC for violating the Texas Deceptive Trade Practices Act through
false, misleading, and deceptive advertising and marketing
practices.
March 01, 2021 | Press Release


CONSUMER PROTECTION ALERT: Excessive Ener-
gy Bills (/news/releases/consumer-protection-alert-
excessive-energy-bills)
Texas Attorney General Ken Paxton and his Consumer Protection
Division is warning Texans to be aware of energy price hikes and
offers tips to protect yourself from excessive and potentially
unlawful charges after the recent winter weather storm:
February 26, 2021 | Press Release



     See all News (/news)



                                                                                     Back to Top



                                           Child      All              Where the      (/about-
                                           Support    Divisions        Money Goes office/compact-
                                           (/child-   (/divisions)     (https://comptroller.texas.gov/tran
                                                                                      texans)
                                           support)
                                                      Opinions         ADA            Cost
                                           Crime      (/attorney-      Compliance     Efficiency
                                           Victims    general-         (/ada-         Saving Ideas
                                           (/crime-   opinions)        compliance)    (/about-
                                           victims)                                   office/cost-
                                                      Initiatives      Compact        efficiency-
                                                      (/initiatives)   With Texans                   /
                    (htt        //t itt         /TXAG)
                       (https://twitter.com/TXAG)
      Case 3:21-cv-01644-MMC DocumentConsumer
                                         5-3 Filed 03/08/21
                                                     Human Page 94 of 127 Texas
                                                              saving-
                                          Protection    Resources   ideas)          Homeland
                                      (/consumer- (/careers)           Security
                                       protection)            Reporting
                      (https://www.facebook.com/TexasAttorneyGeneral)   (https://gov.texas.g
(/)
                                                                    Fraud
                      PO Box 12548         Open                     (/about-        Texas
                      Austin, TX 78711-2548Government               office/reporting-
                                                                                    Veterans
                                          (/open-                   fraud-state- Portal
                                          government)               government) (https://veterans.po

                                                                    State           Texas.gov
                                                                    Agency          (http://www.texas.g
                                                                    Contracts
                                                                                    Accessibility
                                                                    (https://oagtx.force.com/contracts
                                                                                    & Site
                                                                    TRAILS          Policies
                                                                    Search          (/site-
                                                                    (https://www.tsl.state.tx.us/trail/in
                                                                                    policies)




                                                                                                   /
Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 95 of 127




   EXHIBIT G
          Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 96 of 127




September 2, 2020


Marlene H. Dortch, Secretary
Federal Communications Commission
Office of the Secretary
445 12th Street, SW
Washington, DC 20554


Re: RM-11862 Section 230 of the Communications Act of 1934

Dear Ms. Dortch:

        As Attorneys General for the States of Texas, Indiana, Louisiana, and Missouri, we support
the National Telecommunications and Information Agency’s (“NTIA”) Petition to the FCC for a
Rulemaking to Clarify Provisions of Section 230 of the Communications Act (the “Petition”).
While Section 230 provides some important legal protections that have fostered the growth of the
internet technology sector, erroneous and overly broad interpretations of Section 230 have
threatened to expand that statute into a total immunity for misconduct by some of tech’s largest
players, necessitating the reforms proposed in NTIA’s Petition.

        Section 230 was intended to promote free speech, competition, and enforcement of
criminal laws online. Improper expansion of Section 230 by some courts, however, has allowed
the largest and most powerful companies in the world the ability to violate state laws, exclude
rivals, and squelch political speech. The Petition clarifies the scope of Section 230 and will
empower states to properly enforce their laws without undermining protections for moderation of
traditionally regulated content. And it does so while promoting free speech through market
transparency.

       1. The Petition clarifies that Section 230 cannot be used to immunize unlawful conduct
          that falls within states’ traditional enforcement powers.

       The Petition properly clarifies the interplay between section 230(c)(1) and 230(c)(2) to
avoid immunizing conduct that violates state laws, including those prohibiting consumer fraud.
The Petition notes that, “[f]ar and above initially intended viewer protection, courts have ruled
section 230(c)(1) offers immunity from contracts, consumer fraud, revenge pornography, anti-
discrimination civil rights obligations, and even assisting in terrorism.” 1 These overbroad
decisions infringe on core state functions, including policing consumer fraud and law enforcement,

1   Petition at 24-25.


             P os t Of fic e Box 12548 , Aust in, Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. texa satto r neyg eneral .gov
        Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 97 of 127




by providing tech companies with a legal shield that cannot be supported by the plain text of
Section 230.

        The Petition makes a much-needed adjustment. It states: “Section 230(c)(1) applies to acts
of omission—to a platform’s failure to remove certain content. In contrast, section 230(c)(2)
applies to acts of commission—a platform’s decision to remove. Section 230(c)(1) does not give
complete immunity to all a platform’s ‘editorial judgments.’” 2 In addition, the Petition takes a
modest, and appropriate, textualist approach to interpreting section 230(c)(2)’s scope of immunity,
limiting it to moderation of “obscene, violent, or other disturbing matters.” 3 Moreover, the Petition
makes clear that online platforms receive no immunity when they affirmatively use third-party
content to advance their businesses: “[W]hen a platform reviews third-party content already
displayed on the internet and affirmatively vouches for it, editorializes, recommends, or promotes
such content on the basis of the content’s substance or message, the platform receives no section
230(c)(1) immunity.” 4

        By clearly delineating the separate functions of section 230(c)(1) and 230(c)(2) and
cabining the immunity conferred thereunder, the Petition leaves room for states to enforce
consumer protection laws when fraudulent conduct occurs. We fully support this modest, and
correct, interpretation of Section 230 because it affirms core state functions while continuing to
allow for appropriate moderation of traditionally regulated and exploitative content.

    2. The Petition re-affirms the important role online platforms play in combating
       traditionally regulated online conduct, including illegal sex trafficking.

        The Petition balances an appropriately narrow construction of its immunity provisions with
strong encouragement for companies to combat obscene and exploitative material. Among Section
230’s stated policy goals are to “empower parents to restrict their children’s access to objectionable
or inappropriate online material,” and “deter and punish trafficking in obscenity, stalking, and
harassment by means of computer.” 5 Despite these lofty goals, Section 230 has been deployed by
companies to ward off legal action against plainly illicit material. Witness the notorious website,
Backpage, which fostered human trafficking via thinly disguised solicitations for commercial sex.
Backpage’s efforts to shelter under Section 230 ultimately led Congress to pass the Stop Enabling
Sex Traffickers Act and Allow States and Victims to Fight Online Sex Trafficking Act in 2018
(FOSTA-SESTA), which limited Section 230 immunity for sex trafficking and prostitution.

        The Petition leaves in place FOSTA-SESTA and reaffirms Section 230’s core grant of
immunity to companies that, in good faith, restrict access to material that is “obscene, lewd,
lascivious, filthy, excessively violent, harassing, or otherwise objectionable.” 6 This immunity
covers content falling within “traditional areas of media regulation” aimed at creating “safe, family
environments.” 7 Critically, the Petition emphasizes that immunity should not stretch, via the

2 Id. at 27.
3 Id. at 32.
4 Id. at 46.
5 47 U.S.C. § 230(b)(4), (b)(5).
6 Petition at 23.
7 Id. at 23, 37.




                                                  2
       Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 98 of 127




“otherwise objectionable” category, to moderation of material that is not “similar in type to” the
preceding well-understood categories. 8 And the Petition requires that determinations about
whether content falls within these categories must be based on publicly available terms of service,
made in good faith and not on pretextual grounds, and based on an “objectively reasonable belief”
that material falls within a prohibited category. 9 By so doing, the Petition ensures that platforms
may continue to preserve public spaces free of objectively obscene, harassing, and harmful
material without unduly expanding immunity to conduct that tramples core First Amendment
speech.

    3. The Petition promotes freedom of speech by ensuring competition through
       transparency.

        Section 230 recognizes that the internet “offer[s] a forum for a true diversity of political
discourse, unique opportunities for cultural development, and myriad avenues for intellectual
activity.” 10 Indeed, courts have observed that one of the policy goals driving passage of Section
230 was a desire “to promote the free exchange of information and ideas over the Internet.” 11

       Unfortunately, examples are legion of online platforms downplaying, editing, or even
suppressing political speech that bears no relationship to the traditionally regulated categories of
speech listed in Section 230(c)(2). For instance, Twitter recently “fact checked” a tweet by
President Trump warning about the risk of election fraud posed by mail-in ballots. Twitter claimed
the tweet was supported by “no evidence” despite the fact that many experts—including
signatories to this letter—can validate that claim. 12 YouTube and Facebook, in turn, have removed
content—including materials posted by licensed physicians, that, in their view, constitutes
“misinformation” about COVID-19. 13

        The Petition recognizes the dangers posed by this sort of online censorship unmoored from
any connection to traditionally regulated forms of speech. “For social media, it is particularly
important to ensure that large firms avoid ‘deceptive or pretextual actions stifling free and open
debate by censoring certain viewpoints,’ or engage in deceptive or pretextual actions (often
contrary to their stated terms of service) to stifle viewpoints with which they disagree.” 14 The
Petition answers this challenge, correctly, by requiring large online platforms to “publicly disclose
accurate information regarding [their] content-management mechanisms as well as any other


8 Id. at 38.
9 Id. at 39.
10 47 U.S.C. § 230(a)(3).
11 Carafano v. Metrosplash.com, Inc., 339 f.3d 1119, 1122 (9th Cir. 2003).
12 See Greg Re, Twitter puts warning label on a Trump tweet on mail-in ballots, despite experts backing up Trump’s

concerns, FoxNews.com, May 27, 2020, available at https://www.foxnews.com/politics/twitter-applies-
warning-label-to-trump-tweet-warning-of-mail-in-ballot-fraud-risk.
13 See John Koetsier, Facebook Deleting Coronavirus Posts, Leading to Charges of Censorship, Forbes, March 17,

2020, available at https://www.forbes.com/sites/johnkoetsier/2020/03/17/facebook-deleting-coronavirus-
posts-leading-to-charges-of-censorship/#4729f4535962; Yael Halon, Tucker rips YouTube for pulling
‘problematic’ coronavirus video: ‘Censorship never is about science’, FoxNews.com, April 29, 2020, available at
https://www.foxnews.com/media/tucker-carlson-youtube-coronavirus-censorship-science.
14 Petition at 51.




                                                        3
       Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 99 of 127




content moderation, promotion, and other curation practices.” 15 This increased transparency, in
turn, will “enable users to make more informed choices about competitive alternatives.” 16

        Focusing on transparency is particularly important given that “today’s online platforms
exist in highly concentrated markets.” 17 Those same platforms “are the principal source for
knowing current events, checking ads for employment, speaking and listening in the modern public
square, and otherwise exploring vast realms of human thought and knowledge.” 18 These online
public squares cannot be truly free, however, unless the participants understand the rules of the
forum, and competition is able to provide alternatives when speech restrictions go too far. That
market cannot operate, or even come into being, unless those who use online platforms and those
who wish to compete with them have timely access to accurate information about critical content
moderation policies.

        For the foregoing reasons, the undersigned state attorneys general support the NTIA’s
Petition and urge its adoption.

Respectfully Submitted,




KEN PAXTON
Texas Attorney General




CURTIS T. HILL, JR.
Indiana Attorney General




JEFF LANDRY
Louisiana Attorney General




ERIC S. SCHMITT
Missouri Attorney General

15 Id. at 52.
16 Id. at 50.
17 Id. at 14.
18 Packingham v. North Carolina, 137 S. Ct. 1730, 1732 (2017).




                                                       4
Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 100 of 127




   EXHIBIT H
e 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 101 of
Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 102 of 127




      EXHIBIT I
3/6/2021            Case 3:21-cv-01644-MMC Document     5-3 Filed
                                           Permanent suspension        03/08/21 Page 103 of 127
                                                                of @realDonaldTrump




                             Blog


              Back


              Company

              Permanent suspension of
              @realDonaldTrump
              By Twitter Inc.
              Friday, 8 January 2021

              After close review of recent Tweets from the @realDonaldTrump account and the
              context around them — specifically how they are being received and interpreted on
              and off Twitter — we have permanently suspended the account due to the risk of
              further incitement of violence.

              In the context of horrific events this week, we made it clear on Wednesday that
              additional violations of the Twitter Rules would potentially result in this very course of
              action. Our public interest framework
              (https://blog.twitter.com/en_us/topics/company/2019/worldleaders2019.html) exists to enable the
              public to hear from elected officials and world leaders directly. It is built on a principle
              that the people have a right to hold power to account in the open.


              However, we made it clear going back years that these accounts are not above our
              rules entirely and cannot use Twitter to incite violence, among other things. We will
              continue to be transparent around our policies and their enforcement.


              The below is a comprehensive analysis of our policy enforcement approach in this
              case.


              Overview

              On January 8, 2021, President Donald J. Trump Tweeted:
https://blog.twitter.com/en_us/topics/company/2020/suspension.html                                              1/3
3/6/2021            Case 3:21-cv-01644-MMC Document     5-3 Filed
                                           Permanent suspension        03/08/21 Page 104 of 127
                                                                of @realDonaldTrump

              “The 75,000,000 great American Patriots who voted for me, AMERICA FIRST, and
              MAKE AMERICA GREAT AGAIN, will have a GIANT VOICE long into the future.
              They will not be disrespected or treated unfairly in any way, shape or form!!!”


              Shortly thereafter, the President Tweeted:

              “To all of those who have asked, I will not be going to the Inauguration on January
              20th.”


              Due to the ongoing tensions in the United States, and an uptick in the global
              conversation in regards to the people who violently stormed the Capitol on January 6,
              2021, these two Tweets must be read in the context of broader events in the country
              and the ways in which the President’s statements can be mobilized by different
              audiences, including to incite violence, as well as in the context of the pattern of
              behavior from this account in recent weeks. After assessing the language in these
              Tweets against our Glorification of Violence (https://help.twitter.com/en/rules-and-
              policies/glorification-of-violence) policy, we have determined that these Tweets are in
              violation of the Glorification of Violence Policy and the user @realDonaldTrump
              should be immediately permanently suspended from the service.

              Assessment

              We assessed the two Tweets referenced above under our Glorification of Violence
              policy (https://help.twitter.com/en/rules-and-policies/glorification-of-violence), which aims to prevent
              the glorification of violence that could inspire others to replicate violent acts and
              determined that they were highly likely to encourage and inspire people to replicate
              the criminal acts that took place at the U.S. Capitol on January 6, 2021.

              This determination is based on a number of factors, including:




https://blog.twitter.com/en_us/topics/company/2020/suspension.html                                                       2/3
3/6/2021            Case 3:21-cv-01644-MMC Document     5-3 Filed
                                           Permanent suspension        03/08/21 Page 105 of 127
                                                                of @realDonaldTrump

                      President Trump’s statement that he will not be attending the Inauguration is
                      being received by a number of his supporters as further confirmation that the
                      election was not legitimate and is seen as him disavowing his previous claim
                      made via two Tweets (1 (https://twitter.com/DanScavino/status/1347103015493361664), 2
                      (https://twitter.com/DanScavino/status/1347103016311259136)) by his Deputy Chief of
                      Staff, Dan Scavino, that there would be an “orderly transition” on January 20th.
                      The second Tweet may also serve as encouragement to those potentially
                      considering violent acts that the Inauguration would be a “safe” target, as he
                      will not be attending.
                      The use of the words “American Patriots” to describe some of his supporters is
                      also being interpreted as support for those committing violent acts at the US
                      Capitol.
                      The mention of his supporters having a “GIANT VOICE long into the future” and
                      that “They will not be disrespected or treated unfairly in any way, shape or
                      form!!!” is being interpreted as further indication that President Trump does not
                      plan to facilitate an “orderly transition” and instead that he plans to continue to
                      support, empower, and shield those who believe he won the election.
                      Plans for future armed protests have already begun proliferating on and off-
                      Twitter, including a proposed secondary attack on the US Capitol and state
                      capitol buildings on January 17, 2021.


              As such, our determination is that the two Tweets above are likely to inspire others to
              replicate the violent acts that took place on January 6, 2021, and that there are
              multiple indicators that they are being received and understood as encouragement to
              do so.




              (https://www.twitter.com/Twitter)
              Twitter Inc.




https://blog.twitter.com/en_us/topics/company/2020/suspension.html                                            3/3
Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 106 of 127




     EXHIBIT J
Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 107 of 127
Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 108 of 127




   EXHIBIT K
     Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 109 of 127




Twitter Terms of Service
If you live outside the European Union, EFTA States, or the United Kingdom,
including if you live in the United States, the Twitter User Agreement comprises
these Terms of Service, our Privacy Policy (https://twitter.com/privacy), the Twitter Rules
and Policies (https://help.twitter.com/en/rules-and-policies#twitter-rules), and all incorporated
policies


If you live in the European Union, EFTA States, or the United Kingdom, the
Twitter User Agreement comprises these Terms of Service, our Privacy Policy
(https://twitter.com/privacy), the Twitter Rules and Policies (https://help.twitter.com/en/rules-and-
policies#twitter-rules), and all incorporated policies.




Twitter Terms of Service
If you live outside the European Union, EFTA States, or the
United Kingdom, including if you live in the United States
These Terms of Service (“Terms”) govern your access to and use of our services,
including our various websites, SMS, APIs, email notifications, applications, buttons,
widgets, ads, commerce services, and our other covered services
(https://help.twitter.com/en/rules-and-policies/twitter-services-and-corporate-affiliates)
(https://help.twitter.com/en/rules-and-policies/twitter-services-and-corporate-affiliates
(https://help.twitter.com/en/rules-and-policies/twitter-services-and-corporate-affiliates))
                                                                          that link to
these Terms (collectively, the “Services”), and any information, text, links, graphics,
photos, audio, videos, or other materials or arrangements of materials uploaded,
downloaded or appearing on the Services (collectively referred to as “Content”). By
using the Services you agree to be bound by these Terms.




1. Who May Use the Services
    Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 110 of 127
You may use the Services only if you agree to form a binding contract with Twitter
and are not a person barred from receiving services under the laws of the applicable
jurisdiction. In any case, you must be at least 13 years old, or in the case of
Periscope 16 years old, to use the Services. If you are accepting these Terms and
using the Services on behalf of a company, organization, government, or other legal
entity, you represent and warrant that you are authorized to do so and have the
authority to bind such entity to these Terms, in which case the words “you” and “your”
as used in these Terms shall refer to such entity.




2. Privacy
Our Privacy Policy (https://twitter.com/privacy) (https://www.twitter.com/privacy
(https://www.twitter.com/privacy)) describes how we handle the information you provide to
us when you use our Services. You understand that through your use of the Services
you consent to the collection and use (as set forth in the Privacy Policy) of this
information, including the transfer of this information to the United States, Ireland,
and/or other countries for storage, processing and use by Twitter and its affiliates.




3. Content on the Services
You are responsible for your use of the Services and for any Content you provide,
including compliance with applicable laws, rules, and regulations. You should only
provide Content that you are comfortable sharing with others.


Any use or reliance on any Content or materials posted via the Services or obtained
by you through the Services is at your own risk. We do not endorse, support,
represent or guarantee the completeness, truthfulness, accuracy, or reliability of any
Content or communications posted via the Services or endorse any opinions
expressed via the Services. You understand that by using the Services, you may be
exposed to Content that might be offensive, harmful, inaccurate or otherwise
inappropriate, or in some cases, postings that have been mislabeled or are otherwise
deceptive. All Content is the sole responsibility of the person who originated such
Content. We may not monitor or control the Content posted via the Services and, we
cannot take responsibility for such Content.


We reserve the right to remove Content that violates the User Agreement, including
for example, copyright or trademark violations or other intellectual property
misappropriation, impersonation, unlawful conduct, or harassment. Information
regarding specific policies and the process for reporting or appealing violations can
     Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 111 of 127
be found in our Help Center (https://help.twitter.com/en/rules-and-policies/twitter-
report-violation#specific-violations (https://help.twitter.com/en/rules-and-policies/twitter-report-
                     and https://help.twitter.com/en/managing-your-
violation#specific-violations)
account/suspended-twitter-accounts (https://help.twitter.com/en/managing-your-
account/suspended-twitter-accounts)).


If you believe that your Content has been copied in a way that constitutes copyright
infringement, please report this by visiting our Copyright reporting form
(https://help.twitter.com/forms/dmca (https://help.twitter.com/forms/dmca)) or contacting our
designated copyright agent at:


Twitter, Inc.
Attn: Copyright Agent
1355 Market Street, Suite 900
San Francisco, CA 94103
Reports: https://help.twitter.com/forms/dmca (https://help.twitter.com/forms/dmca)
Email: copyright@twitter.com
(for content on Twitter)


Twitter, Inc.
Attn: Copyright Agent - Periscope
1355 Market Street, Suite 900
San Francisco, CA 94103
Reports: https://help.twitter.com/forms/dmca
(https://help.twitter.com/forms/dmca)Email:   copyright@pscp.tv
(for content on Periscope)


Your Rights and Grant of Rights in the
Content
You retain your rights to any Content you submit, post or display on or through the
Services. What’s yours is yours — you own your Content (and your incorporated
audio, photos and videos are considered part of the Content).


By submitting, posting or displaying Content on or through the Services, you grant us
a worldwide, non-exclusive, royalty-free license (with the right to sublicense) to use,
copy, reproduce, process, adapt, modify, publish, transmit, display and distribute
such Content in any and all media or distribution methods now known or later
developed (for clarity, these rights include, for example, curating, transforming, and
translating). This license authorizes us to make your Content available to the rest of
    Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 112 of 127
the world and to let others do the same. You agree that this license includes the right
for Twitter to provide, promote, and improve the Services and to make Content
submitted to or through the Services available to other companies, organizations or
individuals for the syndication, broadcast, distribution, Retweet, promotion or
publication of such Content on other media and services, subject to our terms and
conditions for such Content use. Such additional uses by Twitter, or other companies,
organizations or individuals, is made with no compensation paid to you with respect
to the Content that you submit, post, transmit or otherwise make available through
the Services as the use of the Services by you is hereby agreed as being sufficient
compensation for the Content and grant of rights herein.


Twitter has an evolving set of rules for how ecosystem partners can interact with your
Content on the Services. These rules exist to enable an open ecosystem with your
rights in mind. You understand that we may modify or adapt your Content as it is
distributed, syndicated, published, or broadcast by us and our partners and/or make
changes to your Content in order to adapt the Content to different media.

You represent and warrant that you have, or have obtained, all rights, licenses,
consents, permissions, power and/or authority necessary to grant the rights granted
herein for any Content that you submit, post or display on or through the Services.
You agree that such Content will not contain material subject to copyright or other
proprietary rights, unless you have necessary permission or are otherwise legally
entitled to post the material and to grant Twitter the license described above.




4. Using the Services
Please review the Twitter Rules and Policies (https://help.twitter.com/en/rules-and-
policies#twitter-rules) (and, for Periscope, the Periscope Community Guidelines
                        at https://www.pscp.tv/content (https://www.pscp.tv/content)), which
(https://www.pscp.tv/content)
are part of the User Agreement and outline what is prohibited on the Services. You
may use the Services only in compliance with these Terms and all applicable laws,
rules and regulations.


Our Services evolve constantly. As such, the Services may change from time to time,
at our discretion. We may stop (permanently or temporarily) providing the Services or
any features within the Services to you or to users generally. We also retain the right
to create limits on use and storage at our sole discretion at any time. We may also
    Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 113 of 127
remove or refuse to distribute any Content on the Services, limit distribution or
visibility of any Content on the service, suspend or terminate users, and reclaim
usernames without liability to you.


In consideration for Twitter granting you access to and use of the Services, you agree
that Twitter and its third-party providers and partners may place advertising on the
Services or in connection with the display of Content or information from the Services
whether submitted by you or others. You also agree not to misuse our Services, for
example, by interfering with them or accessing them using a method other than the
interface and the instructions that we provide. You may not do any of the following
while accessing or using the Services: (i) access, tamper with, or use non-public
areas of the Services, Twitter’s computer systems, or the technical delivery systems
of Twitter’s providers; (ii) probe, scan, or test the vulnerability of any system or
network or breach or circumvent any security or authentication measures; (iii) access
or search or attempt to access or search the Services by any means (automated or
otherwise) other than through our currently available, published interfaces that are
provided by Twitter (and only pursuant to the applicable terms and conditions),
unless you have been specifically allowed to do so in a separate agreement with
Twitter (NOTE: crawling the Services is permissible if done in accordance with the
provisions of the robots.txt file, however, scraping the Services without the prior
consent of Twitter is expressly prohibited); (iv) forge any TCP/IP packet header or
any part of the header information in any email or posting, or in any way use the
Services to send altered, deceptive or false source-identifying information; or (v)
interfere with, or disrupt, (or attempt to do so), the access of any user, host or
network, including, without limitation, sending a virus, overloading, flooding,
spamming, mail-bombing the Services, or by scripting the creation of Content in such
a manner as to interfere with or create an undue burden on the Services. We also
reserve the right to access, read, preserve, and disclose any information as we
reasonably believe is necessary to (i) satisfy any applicable law, regulation, legal
process or governmental request, (ii) enforce the Terms, including investigation of
potential violations hereof, (iii) detect, prevent, or otherwise address fraud, security or
technical issues, (iv) respond to user support requests, or (v) protect the rights,
property or safety of Twitter, its users and the public. Twitter does not disclose
personally-identifying information to third parties except in accordance with our
Privacy Policy (https://twitter.com/privacy).

If you use developer features of the Services, including but not limited to Twitter for
Websites (https://developer.twitter.com/docs/twitter-for-websites/overview)
(https://developer.twitter.com/docs/twitter-for-websites/overview
(https://developer.twitter.com/docs/twitter-for-websites/overview)), Twitter Cards
     Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 114 of 127
(https://developer.twitter.com/docs/tweets/optimize-with-cards/guides/getting-started)
(https://developer.twitter.com/docs/tweets/optimize-with-cards/guides/getting-started
(https://developer.twitter.com/docs/tweets/optimize-with-cards/guides/getting-started)), Public API
(https://developer.twitter.com/en/docs)(https://developer.twitter.com/en/docs
(https://developer.twitter.com/en/docs)),   or Sign in with Twitter
(https://developer.twitter.com/docs/basics/authentication/guides/log-in-with-twitter)
(https://developer.twitter.com/docs/basics/authentication/guides/log-in-with-twitter
(https://developer.twitter.com/docs/basics/authentication/guides/log-in-with-twitter)),   you agree to our
Developer Agreement (https://developer.twitter.com/en/developer-terms/agreement)
(https://developer.twitter.com/en/developer-terms/agreement
(https://developer.twitter.com/en/developer-terms/agreement)) and Developer Policy
(https://developer.twitter.com/en/developer-terms/policy)
(https://developer.twitter.com/en/developer-terms/policy
(https://developer.twitter.com/en/developer-terms/policy)). If you want to reproduce, modify,
create derivative works, distribute, sell, transfer, publicly display, publicly perform,
transmit, or otherwise use the Services or Content on the Services, you must use the
interfaces and instructions we provide, except as permitted through the Twitter
Services, these Terms, or the terms provided on
https://developer.twitter.com/en/developer-terms (https://developer.twitter.com/en/developer-
terms).If you are a security researcher, you are required to comply with the rules of
the Twitter Vulnerability Reporting Program (https://hackerone.com/twitter)
(https://hackerone.com/twitter (https://hackerone.com/twitter)). The requirements set out in
the preceding paragraph may not apply to those participating in Twitter’s Vulnerability
Reporting Program.


If you use advertising features of the Services, you must agree to our Twitter Master
Services Agreement (https://ads.twitter.com/terms) (https://ads.twitter.com/terms
(https://ads.twitter.com/terms)).


If you use Super Hearts, Coins, or Stars on Periscope, you must agree to our Super
Hearts Terms (https://legal.twitter.com/en/periscope/super/terms.html)
(https://legal.twitter.com/en/periscope/super/terms.html
(https://legal.twitter.com/en/periscope/super/terms.html)).



Your Account
You may need to create an account to use some of our Services. You are
responsible for safeguarding your account, so use a strong password and limit its use
to this account. We cannot and will not be liable for any loss or damage arising from
your failure to comply with the above.
    Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 115 of 127
You can control most communications from the Services. We may need to provide
you with certain communications, such as service announcements and administrative
messages. These communications are considered part of the Services and your
account, and you may not be able to opt-out from receiving them. If you added your
phone number to your account and you later change or deactivate that phone
number, you must update your account information to help prevent us from
communicating with anyone who acquires your old number.


Your License to Use the Services
Twitter gives you a personal, worldwide, royalty-free, non-assignable and non-
exclusive license to use the software provided to you as part of the Services. This
license has the sole purpose of enabling you to use and enjoy the benefit of the
Services as provided by Twitter, in the manner permitted by these Terms.

The Services are protected by copyright, trademark, and other laws of both the
United States and other countries. Nothing in the Terms gives you a right to use the
Twitter name or any of the Twitter trademarks, logos, domain names, other distinctive
brand features, and other proprietary rights. All right, title, and interest in and to the
Services (excluding Content provided by users) are and will remain the exclusive
property of Twitter and its licensors. Any feedback, comments, or suggestions you
may provide regarding Twitter, or the Services is entirely voluntary and we will be free
to use such feedback, comments or suggestions as we see fit and without any
obligation to you.


Ending These Terms
You may end your legal agreement with Twitter at any time by deactivating your
accounts and discontinuing your use of the Services. See
https://help.twitter.com/en/managing-your-account/how-to-deactivate-twitter-account
(https://help.twitter.com/en/managing-your-account/how-to-deactivate-twitter-account) (and for
Periscope, https://help.pscp.tv/customer/portal/articles/2460220
(https://help.pscp.tv/customer/portal/articles/2460220)) for instructions on how to deactivate
your account and the Privacy Policy for more information on what happens to your
information.

We may suspend or terminate your account or cease providing you with all or part of
the Services at any time for any or no reason, including, but not limited to, if we
reasonably believe: (i) you have violated these Terms or the Twitter Rules and
Policies (https://help.twitter.com/en/rules-and-policies#twitter-rules) or Periscope Community
Guidelines (https://www.pscp.tv/content), (ii) you create risk or possible legal exposure for
    Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 116 of 127
us; (iii) your account should be removed due to unlawful conduct, (iv) your account
should be removed due to prolonged inactivity; or (v) our provision of the Services to
you is no longer commercially viable. We will make reasonable efforts to notify you
by the email address associated with your account or the next time you attempt to
access your account, depending on the circumstances. In all such cases, the Terms
shall terminate, including, without limitation, your license to use the Services, except
that the following sections shall continue to apply: II, III, V, and VI. If you believe your
account was terminated in error you can file an appeal following the steps found in
our Help Center (https://help.twitter.com/forms/general?subtopic=suspended)
(https://help.twitter.com/forms/general?subtopic=suspended
(https://help.twitter.com/forms/general?subtopic=suspended)).   For the avoidance of doubt, these
Terms survive the deactivation or termination of your account.




5. Disclaimers and Limitations of Liability
The Services are Available "AS-IS"
Your access to and use of the Services or any Content are at your own risk. You
understand and agree that the Services are provided to you on an “AS IS” and “AS
AVAILABLE” basis. The “Twitter Entities” refers to Twitter, its parents, affiliates,
related companies, officers, directors, employees, agents, representatives, partners,
and licensors. Without limiting the foregoing, to the maximum extent permitted under
applicable law, THE TWITTER ENTITIES DISCLAIM ALL WARRANTIES AND
CONDITIONS, WHETHER EXPRESS OR IMPLIED, OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT. The Twitter
Entities make no warranty or representation and disclaim all responsibility and liability
for: (i) the completeness, accuracy, availability, timeliness, security or reliability of the
Services or any Content; (ii) any harm to your computer system, loss of data, or other
harm that results from your access to or use of the Services or any Content; (iii) the
deletion of, or the failure to store or to transmit, any Content and other
communications maintained by the Services; and (iv) whether the Services will meet
your requirements or be available on an uninterrupted, secure, or error-free basis. No
advice or information, whether oral or written, obtained from the Twitter Entities or
through the Services, will create any warranty or representation not expressly made
herein.


Limitation of Liability
     Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 117 of 127
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, THE TWITTER
ENTITIES SHALL NOT BE LIABLE FOR ANY INDIRECT, INCIDENTAL, SPECIAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES, OR ANY LOSS OF PROFITS OR
REVENUES, WHETHER INCURRED DIRECTLY OR INDIRECTLY, OR ANY LOSS
OF DATA, USE, GOODWILL, OR OTHER INTANGIBLE LOSSES, RESULTING
FROM (i) YOUR ACCESS TO OR USE OF OR INABILITY TO ACCESS OR USE
THE SERVICES; (ii) ANY CONDUCT OR CONTENT OF ANY THIRD PARTY ON
THE SERVICES, INCLUDING WITHOUT LIMITATION, ANY DEFAMATORY,
OFFENSIVE OR ILLEGAL CONDUCT OF OTHER USERS OR THIRD PARTIES; (iii)
ANY CONTENT OBTAINED FROM THE SERVICES; OR (iv) UNAUTHORIZED
ACCESS, USE OR ALTERATION OF YOUR TRANSMISSIONS OR CONTENT. IN
NO EVENT SHALL THE AGGREGATE LIABILITY OF THE TWITTER ENTITIES
EXCEED THE GREATER OF ONE HUNDRED U.S. DOLLARS (U.S. $100.00) OR
THE AMOUNT YOU PAID TWITTER, IF ANY, IN THE PAST SIX MONTHS FOR THE
SERVICES GIVING RISE TO THE CLAIM. THE LIMITATIONS OF THIS
SUBSECTION SHALL APPLY TO ANY THEORY OF LIABILITY, WHETHER BASED
ON WARRANTY, CONTRACT, STATUTE, TORT (INCLUDING NEGLIGENCE) OR
OTHERWISE, AND WHETHER OR NOT THE TWITTER ENTITIES HAVE BEEN
INFORMED OF THE POSSIBILITY OF ANY SUCH DAMAGE, AND EVEN IF A
REMEDY SET FORTH HEREIN IS FOUND TO HAVE FAILED OF ITS ESSENTIAL
PURPOSE.




6. General
We may revise these Terms from time to time. The changes will not be retroactive,
and the most current version of the Terms, which will always be at twitter.com/tos
(https://twitter.com/en/tos),
                        will govern our relationship with you. We will try to notify you of
material revisions, for example via a service notification or an email to the email
associated with your account. By continuing to access or use the Services after those
revisions become effective, you agree to be bound by the revised Terms.


The laws of the State of California, excluding its choice of law provisions, will govern
these Terms and any dispute that arises between you and Twitter. All disputes related
to these Terms or the Services will be brought solely in the federal or state courts
located in San Francisco County, California, United States, and you consent to
personal jurisdiction and waive any objection as to inconvenient forum.
    Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 118 of 127
If you are a federal, state, or local government entity in the United States using the
Services in your official capacity and legally unable to accept the controlling law,
jurisdiction or venue clauses above, then those clauses do not apply to you. For such
U.S. federal government entities, these Terms and any action related thereto will be
governed by the laws of the United States of America (without reference to conflict of
laws) and, in the absence of federal law and to the extent permitted under federal
law, the laws of the State of California (excluding choice of law).

In the event that any provision of these Terms is held to be invalid or unenforceable,
then that provision will be limited or eliminated to the minimum extent necessary, and
the remaining provisions of these Terms will remain in full force and effect. Twitter’s
failure to enforce any right or provision of these Terms will not be deemed a waiver of
such right or provision.

These Terms are an agreement between you and Twitter, Inc., 1355 Market Street,
Suite 900, San Francisco, CA 94103 U.S.A. If you have any questions about these
Terms, please contact us (https://help.twitter.com/forms).


Effective: June 18, 2020

Archive of Previous Terms




Twitter Terms of Service
If you live in the European Union, EFTA States, or the United
Kingdom
These Terms of Service (“Terms”) govern your access to and use of our services,
including our various websites, SMS, APIs, email notifications, applications, buttons,
widgets, ads, commerce services, and our other covered services
(https://help.twitter.com/en/rules-and-policies/twitter-services-and-corporate-affiliates
(https://help.twitter.com/en/rules-and-policies/twitter-services-and-corporate-affiliates)) that link to
these Terms (collectively, the “Services”), and any information, text, links, graphics,
photos, audio, videos, or other materials or arrangements of materials uploaded,
downloaded or appearing on the Services (collectively referred to as “Content”). By
using the Services you agree to be bound by these Terms.
     Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 119 of 127


1. Who May Use the Services
You may use the Services only if you agree to form a binding contract with Twitter
and are not a person barred from receiving services under the laws of the applicable
jurisdiction. In any case, you must be at least 13 years old, or in the case of
Periscope 16 years old, to use the Services. If you are accepting these Terms and
using the Services on behalf of a company, organization, government, or other legal
entity, you represent and warrant that you are authorized to do so and have the
authority to bind such entity to these Terms, in which case the words “you” and “your”
as used in these Terms shall refer to such entity.




2. Privacy
Our Privacy Policy (https://twitter.com/privacy) (https://www.twitter.com/privacy
(https://www.twitter.com/privacy))   describes how we handle the information you provide to
us when you use our Services. You understand that through your use of the Services
you consent to the collection and use (as set forth in the Privacy Policy) of this
information, including the transfer of this information to the United States, Ireland,
and/or other countries for storage, processing and use by Twitter and its affiliates.




3. Content on the Services
You are responsible for your use of the Services and for any Content you provide,
including compliance with applicable laws, rules, and regulations. You should only
provide Content that you are comfortable sharing with others.


Any use or reliance on any Content or materials posted via the Services or obtained
by you through the Services is at your own risk. We do not endorse, support,
represent or guarantee the completeness, truthfulness, accuracy, or reliability of any
Content or communications posted via the Services or endorse any opinions
expressed via the Services. You understand that by using the Services, you may be
exposed to Content that might be offensive, harmful, inaccurate or otherwise
inappropriate, or in some cases, postings that have been mislabeled or are otherwise
deceptive. All Content is the sole responsibility of the person who originated such
Content. We may not monitor or control the Content posted via the Services and, we
cannot take responsibility for such Content.
    Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 120 of 127
We reserve the right to remove Content that violates the User Agreement, including
for example, copyright or trademark violations or other intellectual property
misappropriation, impersonation, unlawful conduct, or harassment. Information
regarding specific policies and the process for reporting or appealing violations can
be found in our Help Center (https://help.twitter.com/en/rules-and-policies/twitter-
report-violation#specific-violations (https://help.twitter.com/en/rules-and-policies/twitter-report-
violation#specific-violations) and https://help.twitter.com/en/managing-your-
account/suspended-twitter-accounts (https://help.twitter.com/en/managing-your-
account/suspended-twitter-accounts)).


If you believe that your Content has been copied in a way that constitutes copyright
infringement, please report this by visiting our Copyright reporting form
(https://help.twitter.com/forms/dmca (https://help.twitter.com/forms/dmca)) or contacting our
designated copyright agent at:


Twitter, Inc.
Attn: Copyright Agent
1355 Market Street, Suite 900
San Francisco, CA 94103
Reports: https://help.twitter.com/forms/dmca (https://help.twitter.com/forms/dmca)
Email: copyright@twitter.com
(for content on Twitter)

Twitter, Inc.
Attn: Copyright Agent - Periscope
1355 Market Street, Suite 900
San Francisco, CA 94103
Reports: https://help.twitter.com/forms/dmca
(https://help.twitter.com/forms/dmca)Email: copyright@pscp.tv
(for content on Periscope)


Your Rights and Grant of Rights in the
Content
You retain your rights to any Content you submit, post or display on or through the
Services. What’s yours is yours — you own your Content (and your incorporated
audio, photos and videos are considered part of the Content).
     Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 121 of 127
By submitting, posting or displaying Content on or through the Services, you grant us
a worldwide, non-exclusive, royalty-free license (with the right to sublicense) to use,
copy, reproduce, process, adapt, modify, publish, transmit, display and distribute
such Content in any and all media or distribution methods now known or later
developed (for clarity, these rights include, for example, curating, transforming, and
translating). This license authorizes us to make your Content available to the rest of
the world and to let others do the same. You agree that this license includes the right
for Twitter to provide, promote, and improve the Services and to make Content
submitted to or through the Services available to other companies, organizations or
individuals for the syndication, broadcast, distribution, Retweet, promotion or
publication of such Content on other media and services, subject to our terms and
conditions for such Content use. Such additional uses by Twitter, or other companies,
organizations or individuals, is made with no compensation paid to you with respect
to the Content that you submit, post, transmit or otherwise make available through
the Services as the use of the Services by you is hereby agreed as being sufficient
compensation for the Content and grant of rights herein.

Twitter has an evolving set of rules for how ecosystem partners can interact with your
Content on the Services. These rules exist to enable an open ecosystem with your
rights in mind. You understand that we may modify or adapt your Content as it is
distributed, syndicated, published, or broadcast by us and our partners and/or make
changes to your Content in order to adapt the Content to different media.


You represent and warrant that you have, or have obtained, all rights, licenses,
consents, permissions, power and/or authority necessary to grant the rights granted
herein for any Content that you submit, post or display on or through the Services.
You agree that such Content will not contain material subject to copyright or other
proprietary rights, unless you have necessary permission or are otherwise legally
entitled to post the material and to grant Twitter the license described above.




4. Using the Services
Please review the Twitter Rules and Policies (https://help.twitter.com/en/rules-and-
policies#twitter-rules)   (and, for Periscope, the Periscope Community Guidelines
                       at https://pscp.tv/content (https://www.pscp.tv/content)), which are
(https://www.pscp.tv/content)
part of the User Agreement and outline what is prohibited on the Services. You may
use the Services only in compliance with these Terms and all applicable laws, rules
and regulations.
    Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 122 of 127
Our Services evolve constantly. As such, the Services may change from time to time,
at our discretion. We may stop (permanently or temporarily) providing the Services or
any features within the Services to you or to users generally. We also retain the right
to create limits on use and storage at our sole discretion at any time. We may also
remove or refuse to distribute any Content on the Services, limit distribution or
visibility of any Content on the service, suspend or terminate users, and reclaim
usernames without liability to you.


In consideration for Twitter granting you access to and use of the Services, you agree
that Twitter and its third-party providers and partners may place advertising on the
Services or in connection with the display of Content or information from the Services
whether submitted by you or others. You also agree not to misuse our Services, for
example, by interfering with them or accessing them using a method other than the
interface and the instructions that we provide. You may not do any of the following
while accessing or using the Services: (i) access, tamper with, or use non-public
areas of the Services, Twitter’s computer systems, or the technical delivery systems
of Twitter’s providers; (ii) probe, scan, or test the vulnerability of any system or
network or breach or circumvent any security or authentication measures; (iii) access
or search or attempt to access or search the Services by any means (automated or
otherwise) other than through our currently available, published interfaces that are
provided by Twitter (and only pursuant to the applicable terms and conditions),
unless you have been specifically allowed to do so in a separate agreement with
Twitter (NOTE: crawling the Services is permissible if done in accordance with the
provisions of the robots.txt file, however, scraping the Services without the prior
consent of Twitter is expressly prohibited); (iv) forge any TCP/IP packet header or
any part of the header information in any email or posting, or in any way use the
Services to send altered, deceptive or false source-identifying information; or (v)
interfere with, or disrupt, (or attempt to do so), the access of any user, host or
network, including, without limitation, sending a virus, overloading, flooding,
spamming, mail-bombing the Services, or by scripting the creation of Content in such
a manner as to interfere with or create an undue burden on the Services. We also
reserve the right to access, read, preserve, and disclose any information as we
reasonably believe is necessary to (i) satisfy any applicable law, regulation, legal
process or governmental request, (ii) enforce the Terms, including investigation of
potential violations hereof, (iii) detect, prevent, or otherwise address fraud, security or
technical issues, (iv) respond to user support requests, or (v) protect the rights,
property or safety of Twitter, its users and the public. Twitter does not disclose
personally-identifying information to third parties except in accordance with our
Privacy Policy (https://twitter.com/privacy).
     Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 123 of 127
If you use developer features of the Services, including but not limited to Twitter for
Websites (https://developer.twitter.com/docs/twitter-for-websites/overview)
(https://developer.twitter.com/docs/twitter-for-websites/overview
(https://developer.twitter.com/docs/twitter-for-websites/overview)),   Twitter Cards
(https://developer.twitter.com/docs/tweets/optimize-with-cards/guides/getting-started)
(https://developer.twitter.com/docs/tweets/optimize-with-cards/guides/getting-started
(https://developer.twitter.com/docs/tweets/optimize-with-cards/guides/getting-started)),    Public API
(https://developer.twitter.com/en/docs)(https://developer.twitter.com/en/docs
(https://developer.twitter.com/en/docs)),   or Sign in with Twitter
(https://developer.twitter.com/docs/basics/authentication/guides/log-in-with-twitter)
(https://developer.twitter.com/docs/basics/authentication/guides/log-in-with-twitter
(https://developer.twitter.com/docs/basics/authentication/guides/log-in-with-twitter)),   you agree to our
Developer Agreement (https://developer.twitter.com/en/developer-terms/agreement)
(https://developer.twitter.com/en/developer-terms/agreement
(https://developer.twitter.com/en/developer-terms/agreement))    and Developer Policy
(https://developer.twitter.com/en/developer-terms/policy)
(https://developer.twitter.com/en/developer-terms/policy
(https://developer.twitter.com/en/developer-terms/policy)).
                                                   If you want to reproduce, modify,
create derivative works, distribute, sell, transfer, publicly display, publicly perform,
transmit, or otherwise use the Services or Content on the Services, you must use the
interfaces and instructions we provide, except as permitted through the Twitter
Services, these Terms, or the terms provided on
https://developer.twitter.com/en/developer-terms (https://developer.twitter.com/en/developer-
terms). If you are a security researcher, you are required to comply with the rules of
the Twitter Vulnerability Reporting Program (https://hackerone.com/twitter)
(https://hackerone.com/twitter (https://hackerone.com/twitter)). The requirements set out in
the preceding paragraph may not apply to those participating in Twitter’s Vulnerability
Reporting Program.

If you use advertising features of the Services, you must agree to our Twitter Master
Services Agreement (https://ads.twitter.com/terms) (https://ads.twitter.com/terms
(https://ads.twitter.com/terms)).


If you use Super Hearts, Coins, or Stars on Periscope, you agree to our Super
Hearts Terms (https://legal.twitter.com/en/periscope/super/terms.html)
(https://legal.twitter.com/en/periscope/super/terms.html
(https://legal.twitter.com/en/periscope/super/terms.html)).



Your Account
     Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 124 of 127
You may need to create an account to use some of our Services. You are
responsible for safeguarding your account, so use a strong password and limit its use
to this account. We cannot and will not be liable for any loss or damage arising from
your failure to comply with the above.

You can control most communications from the Services. We may need to provide
you with certain communications, such as service announcements and administrative
messages. These communications are considered part of the Services and your
account, and you may not be able to opt-out from receiving them. If you added your
phone number to your account and you later change or deactivate that phone
number, you must update your account information to help prevent us from
communicating with anyone who acquires your old number.


Your License to Use the Services
Twitter gives you a personal, worldwide, royalty-free, non-assignable and non-
exclusive license to use the software provided to you as part of the Services. This
license has the sole purpose of enabling you to use and enjoy the benefit of the
Services as provided by Twitter, in the manner permitted by these Terms.

The Services are protected by copyright, trademark, and other laws of both the
United States and other countries. Nothing in the Terms gives you a right to use the
Twitter name or any of the Twitter trademarks, logos, domain names, other distinctive
brand features, and other proprietary rights. All right, title, and interest in and to the
Services (excluding Content provided by users) are and will remain the exclusive
property of Twitter and its licensors. Any feedback, comments, or suggestions you
may provide regarding Twitter, or the Services is entirely voluntary and we will be free
to use such feedback, comments or suggestions as we see fit and without any
obligation to you.


Ending These Terms
You may end your legal agreement with Twitter at any time by deactivating your
accounts and discontinuing your use of the Services. See
https://help.twitter.com/en/managing-your-account/how-to-deactivate-twitter-account
(https://help.twitter.com/en/managing-your-account/how-to-deactivate-twitter-account) (and for
Periscope, https://help.pscp.tv/customer/portal/articles/2460220
(https://help.pscp.tv/customer/portal/articles/2460220))   for instructions on how to deactivate
your account and the Privacy Policy for more information on what happens to your
information.
     Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 125 of 127
We may suspend or terminate your account or cease providing you with all or part of
the Services at any time for any or no reason, including, but not limited to, if we
reasonably believe: (i) you have violated these Terms or the Twitter Rules and
Policies (https://help.twitter.com/en/rules-and-policies#twitter-rules) or Periscope Community
Guidelines (https://www.pscp.tv/content), (ii) you create risk or possible legal exposure for
us; (iii) your account should be removed due to unlawful conduct, (iv) your account
should be removed due to prolonged inactivity; or (v) our provision of the Services to
you is no longer commercially viable. We will make reasonable efforts to notify you
by the email address associated with your account or the next time you attempt to
access your account, depending on the circumstances. In all such cases, the Terms
shall terminate, including, without limitation, your license to use the Services, except
that the following sections shall continue to apply: II, III, V, and VI. If you believe your
account was terminated in error you can file an appeal following the steps found in
our Help Center (https://help.twitter.com/forms/general?subtopic=suspended)
(https://help.twitter.com/forms/general?subtopic=suspended
(https://help.twitter.com/forms/general?subtopic=suspended)).   For the avoidance of doubt, these
Terms survive the deactivation or termination of your account.




5. Limitations of Liability
By using the Services you agree that Twitter, its parents, affiliates, related
companies, officers, directors, employees, agents representatives, partners and
licensors, liability is limited to the maximum extent permissible in your country of
residence.




6. General
We may revise these Terms from time to time. The changes will not be retroactive,
and the most current version of the Terms, which will always be at twitter.com/tos
(https://twitter.com/en/tos),   will govern our relationship with you. Other than for changes
addressing new functions or made for legal reasons, we will notify you 30 days in
advance of making effective changes to these Terms that impact the rights or
obligations of any party to these Terms, for example via a service notification or an
email to the email associated with your account. By continuing to access or use the
Services after those revisions become effective, you agree to be bound by the
revised Terms.
    Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 126 of 127
In the event that any provision of these Terms is held to be invalid or unenforceable,
then that provision will be limited or eliminated to the minimum extent necessary, and
the remaining provisions of these Terms will remain in full force and effect. Twitter’s
failure to enforce any right or provision of these Terms will not be deemed a waiver of
such right or provision.


These Terms are an agreement between you and Twitter International Company (Co.
number 503351, VAT number IE9803175Q), an Irish company with its registered
office at One Cumberland Place, Fenian Street Dublin 2, D02 AX07 Ireland. If you
have any questions about these Terms, please contact us (https://help.twitter.com/forms).


Effective: June 18, 2020

Archive of Previous Terms


© 2021 Twitter, Inc.
Cookies (https://help.twitter.com/rules-and-policies/twitter-cookies)
Privacy (https://twitter.com/privacy)
Terms and conditions (https://twitter.com/tos)
       Case 3:21-cv-01644-MMC Document 5-3 Filed 03/08/21 Page 127 of 127




1                                     CERTIFICATE OF SERVICE

2           I, Mark D. Flanagan, herby certify that on March 8, 2021, I served the attached document

3    via electronic mail upon the following address, per consent of all parties.

4

5           Brad.schuelke@oag.texas.gov

6

7    DATED: March 8, 2021                               /s/ Mark D. Flanagan
                                                        Mark D. Flanagan
8
                                                        MARK D. FLANAGAN (CA Bar No. 130303)
9                                                       mark.flanagan@wilmerhale.com
                                                        WILMER CUTLER PICKERING
10                                                        HALE AND DORR LLP
                                                        2600 El Camino Real, Suite 400
11                                                      Palo Alto, California 94306
                                                        Telephone: (650) 858-6047
12                                                      Facsimile: (650) 858-6100
13                                                      Attorney for Plaintiff
                                                        TWITTER, INC.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        1                          CERTIFICATE OF SERVICE
